Citation Nr: 0205355	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-04 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an effective date earlier than October 15, 
1979, for service connection for end-stage renal dialysis, 
secondary to end-stage glomerulonephritis, for purposes of 
accrued benefits.

2. Entitlement to an effective date earlier than November 27, 
1989, for service connection for arthropathy of the left 
and right hands, secondary to end-stage renal disease, for 
purposes of accrued benefits.

3. Entitlement to an effective date earlier than October 15, 
1979, for service connection for necrosis of the right and 
left hips, secondary to end-stage renal disease, for 
purposes of accrued benefits.

4. Entitlement to an effective date earlier than September 
15, 1992, for service connection for bilateral cataracts, 
for purposes of accrued benefits.

5. Entitlement to an effective date earlier than May 19, 
1994, for service connection for osteoporosis of the ribs 
and toes, secondary to end-stage renal disease, for 
purposes of accrued benefits.

6. Entitlement to an effective date earlier than May 19, 
1994, for service connection for peripheral neuropathy 
with right foot drop, secondary to end-stage renal 
disease, for purposes of accrued benefits.

7. Entitlement to an effective date earlier than June 18, 
1989, for service connection for peritonitis, secondary to 
end-stage renal disease, for purposes of accrued benefits.

8. Entitlement to an effective date earlier than May 19, 
1994, for service connection for hypothyroidism with 
orthostatic hypotension, for purposes of accrued benefits.

9. Entitlement to service connection for bilateral carpal 
tunnel syndrome, for purposes of accrued benefits.

10. Entitlement to an increased rating for necrosis of the 
left hip, evaluated as noncompensable from October 15, 
1979, and 10 percent disabling from April 24, 1989, for 
purposes of accrued benefits.

11. Entitlement to an increased rating for necrosis of the 
right hip, evaluated as 20 percent disabling from October 
15, 1979, and 40 percent disabling from May 19, 1994, for 
the purposes of accrued benefits.

12. Entitlement to an increased (compensable) rating for 
peritonitis, for purposes of accrued benefits

13. Entitlement to an increased rating for hypothyroidism 
with orthostatic hypotension, evaluated as 10 percent 
disabling from May 19, 1994, and noncompensable from 
August 4, 1995, for the purposes of accrued benefits

14. Entitlement to a rating in excess of 10 percent for 
osteoporosis of toes and ribs, for purposes of accrued 
benefits.

15. Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy with right foot drop, for purposes 
of accrued benefits.

16. Entitlement to an increased rating for right hand 
arthropathy, evaluated as 20 percent disabling from 
November 27, 1989, and 50 percent disabling from February 
28, 1994, for purposes of accrued benefits.

17. Entitlement to an increased rating for left hand 
arthropathy, evaluated as 40 percent disabling, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971, and died in June 1998.  The appellant, who is the 
veteran's widow, appealed a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In April 2001, the veteran's claims 
folders were transferred to the VARO in Salt Lake City, Utah, 
from which the appeal now originates.

The Board notes that, unfortunately, at the time of his 
death, the veteran had several claims on appeal to the Board.  
However, as a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997); Smith 
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 
7 Vet. App. 42, 47 (1994).  Nevertheless, as detailed on the 
front page of this decision and set forth below, the 
appellant has filed a claim for accrued benefits deriving 
from the veteran's pending claims.  See Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1998), cert. denied, 525 U.S. 834 
(1998) (surviving spouse's entitlement to a veteran's accrued 
benefits is a derivative claim, and is viable only if the 
veteran had a claim pending at the time of death).  In 
addition, while, in September 1994, the veteran requested a 
permanent rating following the RO's March 1994 grant of 
service connection for chronic renal failure and award of 100 
percent, see 38 C.F.R. §§ 3.327, 3.340(b) (2001), that claim 
is rendered moot by his death.

At the time of his death, the veteran also had pending claims 
for a clothing allowance, specially adapted housing, and an 
automobile purchase.  In a July 2001 decision, the RO granted 
the claim of entitlement to a clothing allowance, for the 
purpose of accrued benefits.  In a June 1998 written 
statement, the appellant requested that the "application for 
adaptive housing be ignored" and said that, as the veteran 
was "no longer alive . . . there is no need for a stair 
lift".  The appellant's statement constitutes written 
withdrawal of the substantive appeal with regard to the issue 
of entitlement to specially adapted housing, for the purpose 
of accrued benefits.  See 38 C.F.R. § 20.204 (2001).  
Regarding the veteran's March 1998 claim for automobile 
purchase assistance, the RO indicated, in the July 2001 
supplemental statement of the case (SSOC), that he had 
submitted a VA Form 10-1394 that was used as an application 
and authorization for adaptive equipment through the VA 
Health Care System.  But, according to the RO, the Veterans 
Benefits Administration did not have jurisdictional authority 
to authorize payment of the benefit.  The RO said the form 
should have been submitted to the VA Medical Center, to be 
authorized and approved prior to the authorization of 
installation of adaptive equipment.  In light of the 
appellant's claim for accrued benefits, the Board is 
referring this matter to the RO for review and action by the 
appropriate agency, in this case the VA Health Care 
Administration, and then reconsideration by the RO.  

In May 1993, the veteran raised a claim for a gastric ulcer 
and anemia, due to his end-stage renal disease and, in 1997, 
again raised a claim of service connection for anemia due to 
renal disease.  In May 1997, he appeared to contend that he 
had hypertension due to the service-connected renal disease.  
Unfortunately, these claims were not adjudicated by the RO 
and are rendered moot by the veteran's death.

In its March 1997 rating decision, the RO deferred 
consideration of the veteran's claim for service connection 
for hyperparathyroidism and denied his claims for entitlement 
to service connection for dialysis-associated amyloidosis and 
for a skin disorder of both hands and wrists, variously 
identified a porphyria cutanea tarda (PCT).  However, these 
claims were not among those considered by the RO in its March 
1999 decision regarding the appellant's claim for accrued 
benefits.  In a May 2001 statement that accompanied her 
substantive appeal, the appellant noted the RO's failure to 
address the claims regarding dialysis-related amyloidosis and 
PCT.  She also noted that hyper-parathyroidism, rather than 
hypothyroidism, more accurately described the veteran's 
disability.  The July 2001 SSOC reflects the appellant's 
concern regarding the claim for dialysis, but the RO failed 
to consider it for the purpose of accrued benefits.  The 
matters of entitlement to service connection for dialysis-
related amyloidosis on the skin of both hands and wrists, 
PCT, and hyperparathyroidism secondary to service-connected 
renal disease, for the purposes of accrued benefits, are 
referred to the RO for appropriate consideration and 
adjudication.   


FINDINGS OF FACT

1. On October 15, 1979, the veteran filed a claim of 
entitlement to service connection for end-stage renal 
dialysis secondary to end-stage glomerulonephritis; 
service connection was granted by the RO, and the veteran 
was assigned a 100 percent disability rating, effective 
from October 15, 1979.

2. On August 30, 1994, the veteran filed a claim of 
entitlement to service connection for arthropathy of the 
left and right hands, secondary to end-stage renal 
disease; service connection was granted by the RO, and the 
veteran was assigned compensable ratings, effective from 
November 27, 1989.

3. On August 30, 1994, the veteran filed a claim of 
entitlement to service connection for necrosis of the 
right and left hips, secondary to end-stage renal disease; 
service connection was granted, and the veteran was 
assigned compensable ratings, effective from October 15, 
1979.

4. In February 1995, service connection for bilateral 
cataracts was granted; the veteran was assigned a 30 
percent disability rating, effective from September 15, 
1992.

5. In February 1995, service connection for osteoporosis of 
the ribs and toes, secondary to end-stage renal disease, 
was granted, and a 10 percent disability evaluation was 
assigned, effective from May 19, 1994.

6. In February 1995, service connection for peripheral 
neuropathy with right foot drop, secondary to end-stage 
renal disease, was granted; a 10 percent disability 
evaluation was assigned, effective from May 19, 1994.

7. In February 1995, service connection was granted for 
peritonitis due to end-stage renal disease; a 
noncompensable evaluation was assigned, effective from 
June 18, 1989.

8. In February 1995, service connection was granted for 
hypothyroidism with orthostatic hypotension, secondary to 
end stage renal disease; a 10 percent disability 
evaluation was assigned, effective from May 19, 1994, and 
a noncompensable evaluation was assigned, effective from 
August 4, 1995.

9. There is no competent medical evidence of record to 
demonstrate that the veteran had bilateral carpal tunnel 
syndrome related to his period of military service or to a 
service-connected disability.

10. The veteran's left hip necrosis was manifested by 
subjective complaints of pain, without characteristic 
attacks, occurring four to six times a week.

11. The veteran's right hip necrosis was manifested by 
subjective complaints of pain and unsteadiness, without 
evidence of ulcers or sores, and no claudication.

12. Occasional diarrhea and constipation manifested the 
service-connected peritonitis, with no medical evidence of 
abdominal distention or obstruction.

13. The veteran's service-connected hypothyroidism with 
orthostatic hypotension was not manifested by an increase 
in thyroid-stimulating hormone levels, and he did not show 
a need for the continued use of medication.

14. The veteran's osteoporosis of the toes and ribs was 
manifested by no more than subjective complaints of pain 
on motion, without muscle spasms, pain to palpation of the 
metatarsals, weakness, excess fatigability, 
incoordination, and hallux valgus or hallux rigidus.

15. The veteran's service-connected peripheral neuropathy 
with right foot drop was manifested by no more than mild 
nerve impairment.

16. The veteran's right-hand arthropathy was productive of 
disability most nearly approximating complete paralysis, 
with substantial loss of use of his hand.

17. The veteran's left-hand arthropathy was productive of 
disability most nearly approximating complete paralysis, 
with substantial loss of use of his hand.

18. The veteran died in June 1998; at the time of his death, 
he had claims pending for earlier effective dates for the 
award of service connection for end-stage renal disease, 
left and right hand arthropathy, necrosis of both hips, 
bilateral cataracts, osteoporosis of toes and ribs, 
peripheral neuropathy with right foot drop, peritonitis, 
and hypothyroidism with orthostatic hypotension; service 
connection for bilateral carpal tunnel syndrome and 
increased disability evaluations for left hip and right 
hip necrosis, left hand and right hand arthropathy, 
peritonitis, osteoporosis of the ribs and toes, peripheral 
neuropathy with right foot drop, and hypothyroidism with 
orthostatic hypotension.

19. The appellant filed a claim for accrued benefits in June 
1998, within a year of the veteran's death that same 
month.

CONCLUSIONS OF LAW

1. An effective date earlier than October 15, 1979, for a 
grant of service connection for end-stage renal dialysis 
secondary to end-stage glomerulonephritis, for purposes of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 5110, 
5121 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.400, 
3.500, 3.1000 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

2. An effective date earlier than November 27, 1989, for a 
grant of service connection for arthropathy of the left 
and right hands due to end-stage renal disease, for 
purposes of accrued benefits, is not warranted.  
38 U.S.C.A. §§ 5110, 5121 (West 1991 & Supp. 2001); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001)); 
38 C.F.R. §§ 3.102, 3.400, 3.500, 3.1000 (2001); 66 Fed. 
Reg. 45,630-632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).

3. An effective date earlier than October 15, 1979, for a 
grant of service connection for necrosis of the right and 
left hips due to end stage renal disease, for purposes of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 5110, 
5121 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.400, 
3.500, 3.1000 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

4. An effective date earlier than September 15, 1992, for a 
grant of service connection for bilateral cataracts, for 
purposes of accrued benefits, is not warranted.  
38 U.S.C.A. §§ 5110, 5121 (West 1991 & Supp. 2001); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001)); 
38 C.F.R. §§ 3.102, 3.400, 3.500, 3.1000 (2001); 66 Fed. 
Reg. 45,630-632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).

5. An effective date earlier than May 19, 1994, for a grant 
of service connection for osteoporosis of the ribs and 
toes due to end-stage renal disease, for purposes of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 5110, 
5121 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.400, 
3.500, 3.1000 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

6. An effective date earlier than May 19, 1994, for a grant 
of service connection for peripheral neuropathy with right 
foot drop due to end-stage renal disease, for purposes of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 5110, 
5121 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.400, 
3.500, 3.1000 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

7. An effective date earlier than June 18, 1989, for a grant 
of service connection for peritonitis due to end-stage 
renal disease, for purposes of accrued benefits, is not 
warranted.  38 U.S.C.A. §§ 5110, 5121 (West 1991 & Supp. 
2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2001)); 38 C.F.R. §§ 3.102, 3.400, 3.500, 3.1000 (2001); 
66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

8. An effective date earlier than May 19, 1994, for a grant 
of service connection for hypothyroidism with orthostatic 
hypertension due to end stage renal disease, for purposes 
of accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 5110, 5121 (West 1991 & Supp. 2001); Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. 
§§ 3.102, 3.400, 3.500, 3.1000 (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

9. Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service, nor was it proximately caused by 
service-connected disabilities; and service connection for 
bilateral carpal tunnel syndrome, for purposes of accrued 
benefits, is not warranted.  38 U.S.C.A. §§ 1110, 5107, 
5121 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303, 
3.10, 3.1000 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

10. The criteria for an evaluation in excess of 10 percent 
for necrosis of the left hip, secondary to end-stage renal 
disease, for purposes of accrued benefits, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 
2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2001)); 38 C.F.R. §§ 3.102, 3.1000, 4.7, 4.20, 4.104, 
Diagnostic Code 7117 (1998), effective prior to Jan. 12, 
1998; 38 C.F.R. § 4.104, Diagnostic Code 7117 (2001), 
effective Jan. 12, 1998; 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

11. The criteria for an evaluation in excess of 40 percent 
for necrosis of the right hip, secondary to end-stage 
renal disease, for the purposes of accrued benefits, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 
& Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2001)); 38 C.F.R. §§ 3.102, 3.1000, 4.7, 4.20, 4.104, 
Diagnostic Code 7117 (1998), effective prior to Jan. 12, 
1998; 38 C.F.R. § 4.104, Diagnostic Code 7117 (2001), 
effective Jan. 12, 1998;  66 Fed. Reg. 45,630-632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).

12. The criteria for a 10 percent evaluation for service-
connected peritonitis, secondary to end-stage renal 
disease, for purposes of accrued benefits, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001)); 
38 C.F.R. §§ 3.102, 3.1000, 4.7, 4.114, Diagnostic Code 
7301 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

13. The criteria for a rating in excess of 10 percent from 
May 19, 1994, to August 3, 1995, and a compensable rating 
from August 4, 1995, for hypothyroidism with orthostatic 
hypotension, secondary to end-stage renal disease, for 
purposes of accrued benefits, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 2001); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001)); 
38 C.F.R. §§ 3.102, 3.1000, 4.7, 4.119, Diagnostic Code 
7903 (1996), effective prior to June 6, 1996; 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2001), effective June 6, 
1996; 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

14. The criteria for an evaluation in excess of 10 percent 
for osteoporosis of the toes and ribs, secondary to end 
stage renal-disease, for purposes of accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 
1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.1000, 4.7, 
4.71a, Diagnostic Code 5013 (2001); 66 Fed. Reg. 45,630-
632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).

15. The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy with right foot drop, secondary 
to end stage renal-disease, for purposes of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5121 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.1000, 
4.7, 4.124a, Diagnostic Code 8520 (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

16. The criteria for a 70 percent rating for arthropathy of 
the right hand, due to end-stage renal disease, for 
purposes of accrued benefits, have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 1991 & Supp. 2001); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. 
§§ 3.102, 3.1000, 4.7, 4.124a, Diagnostic Code 8512 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

17. The criteria for a 60 percent rating for arthropathy of 
left hand, due to end-stage renal disease, for the 
purposes of accrued benefits, have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 1991 & Supp. 2001); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. 
§§ 3.102, 3.1000, 4.7, 4.124a, Diagnostic Code 8512 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-Veterans Claims Assistance Act

The appellant has requested earlier effective dates for 
service connection and increased ratings, for purposes of 
accrued benefits, for numerous claims pending at the time of 
the veteran's death in June 1998.  Before addressing these 
issues, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA, which 
eliminated the well-grounded claim requirement, is 
retroactively applicable.  Dyment v. Principi, ___ F.3d ___, 
No. 00-7075 (Fed. Cir. Apr. 24, 2002); Bernklau v. Principi, 
___ F.3d ___, No. 00-7122 (Fed. Cir. May 20, 2002).  Because 
of this uncertainty, and out of liberality toward the 
appellant, the Board will analyze the present case under the 
provisions of the entire VCAA.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
earlier effective dates, service connection, and increased 
ratings, for purposes of accrued benefits.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the multi-volume claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See Act, Pub. L. No. 106-475, § 3(a) 
(codified at 38 U.S.C. 5103A(d)).  The VA compensation 
examinations afforded the veteran in 1994 and 1995 that are 
described below satisfied this obligation.  While, in April 
1998, new VA examinations were scheduled, unfortunately, the 
veteran died before they could be performed.  Thus, the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding her claims for 
accrued benefits.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

The record shows that, in October 1979, the veteran filed an 
original claim for service connection for chronic renal 
failure.  In connection with his claim, the RO reviewed the 
veteran's service medical records, which were not referable 
to a kidney disorder, and a record indicating that VA had 
hospitalized him in November 1973 for nephrotic syndrome.  
The RO also reviewed private medical records, dated from July 
to November 1976, indicating that the veteran was 
hospitalized for treatment of end-stage renal disease 
secondary to chronic glomerulonephritis, and underwent a 
failed cadaver renal transplant and a transplant nephrectomy.

The veteran's claim for service connection for chronic renal 
failure was denied by the RO in a February 1980 rating 
decision.  The veteran was notified of the RO's action and of 
his appellate rights and, in a April 1980 written statement, 
objected to the RO's denial.  In submitted private medical 
records, dated from April to November 1973, it was noted that 
the veteran was diagnosed with advanced membranous 
glomerulopathy (membranous glomerulonephritis) that was 
treated with steroids, but his nephrotic syndrome persisted.  
It was also noted that, in April 1975, he began hemodialysis 
and then underwent the failed transplant and returned to 
chronic dialysis.  In a March 1980 statement, a private 
physician reported that the veteran had aseptic necrosis of 
the hips that required a wheelchair.  In a May 1980 rating 
action, the RO confirmed and continued its denial.

In February 1981, the veteran submitted a second application 
for benefits, in which he claimed service connection for end-
stage renal disease and glomerulonephritis that had started 
in April 1973.  In a May 1981 letter to the veteran, the RO 
advised that the claim had been previously denied in February 
1980.

In February 1989, the veteran submitted a third application 
for disability benefits, and requested service connection for 
membranous glomerulonephritis.  In connection with this 
claim, the RO reviewed a November 1973 VA pathology report 
that reflected a diagnosis of membranous glomerulopathy 
(membranous glomerulonephritis) (biopsy).  In an April 1989 
letter to the veteran, the RO said that his recent claim for 
chronic renal failure duplicated his October 1979 claim and 
that he needed to submit new and material evidence in order 
to reopen the previously disallowed claim. 

The veteran submitted an April 1989 statement from W.H.W., 
M.D., his treating physician for the past ten years, who said 
it was difficult to document the onset of the veteran's 
kidney disease, but that it could have been present for two 
or three years prior to the initial medical contact.  Dr. W. 
said that the advanced nature of the changes on the June 1973 
biopsy tended to substantiate the idea that the process had 
been on-going for some time prior to the initial diagnosis.  
The veteran also submitted VA medical records, dated from 
1981 to 1988, that included diagnoses of, and treatment for, 
end-stage renal disease and recurrent peritonitis (with three 
episodes through 1988).  In November 1990 and February 1991 
statements, Dr. W. said that, while it was almost impossible 
to date the onset of the disease process, it almost certainly 
had been on-going for many months to years prior to its first 
manifestations, and most certainly within one year of 
separation from service.  In a March 1991 rating decision, 
the RO confirmed and continued its prior denial.  In April 
1991, the veteran filed a notice of disagreement (NOD) as to 
the RO's action and maintained that his renal disease was 
incurred in or related to service.  

At a June 1991 personal hearing at the RO, the veteran, 
accompanied by his wife, testified that he believed the 
symptoms he experienced in service, including chronic 
fatigue, left lower quadrant pain, anemia, headaches, and 
nausea, were early symptomatology of chronic renal disease. 

In October 1991, the Board remanded the veteran's claim for a 
de novo review.  The Board noted that the February 1980 
decision had not become final, because the veteran submitted 
a timely NOD.  The RO, in a December 1991 rating decision, 
confirmed and continued its prior denial of entitlement to 
service connection for end-stage renal disease.  

Additional evidence added to the record includes VA and non-
VA medical records, dated from 1973 to 1991, indicating that, 
in April 1973, the veteran was treated for gross edema, of 
undetermined etiology, with a need to rule out nephritis.   

In a June 1992 decision, the Board denied the veteran's claim 
for service connection for a kidney disorder.  The veteran 
appealed the Board's denial to the U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) and, in a June 1993 Memorandum 
Decision, the court stated that it was unclear whether the 
Board had reviewed all the medical evidence of record in 
reaching its decision, noting Dr. W.'s November 1990 and 
February 1991 statements.  The Court remanded the veteran's 
claim to the Board to provide adequate reasons or bases for  
its decision and to substantiate its ultimate findings and 
conclusions with independent medical authority.

In a May 1993 statement, the veteran raised claims for 
complications due to his chronic renal failure that included 
heart disease, pulmonary pathology, bone disease, nerve and 
muscle damage affecting both hands, legs, arms, shoulders, 
and his neck, loss of vision, peritonitis, severe anemia, and 
gastric ulcer.

Added to the record was an August 1993 statement from R.S., 
M.D., a nephrologist and associate of Dr. W., who had treated 
the veteran.  The specialist concluded there was a reasonable 
likelihood that the veteran's renal problems were in the 
early stages when he was discharged from service.  Also added 
to the record was an October 1993 VA medical advisory opinion 
indicating that it was reasonable to conclude that the 
veteran's chronic membranous glomerulonephritis had its onset 
either in service or within the year following discharge.

The Board, in a January 1994 decision, found that the 
veteran's glomerulonephritis was probably present within a 
year of his April 1971 discharge from service, and granted 
service connection for a kidney disorder.

In a February 1994 statement, Dr. S. said the veteran had 
chronic renal failure that required peritoneal dialysis and 
had chronic and severe arthropathy due to the disorder, and 
required assistance with activities of daily life.  In a 
March 1994 statement, Dr. W. reported that the veteran had 
suffered renal failure since the early to mid-1970's, started 
on hemodialysis in 1975, and then switched to chronic 
ambulatory peritoneal dialysis (CAPD).  Dr. W. indicated that 
there were a number of problems associated with the veteran's 
dialysis and medical condition that required a medical 
attendant, including chest pain, light-headedness, and 
shortness of breath.

The RO, in a March 1994 rating decision, granted service 
connection for end-stage renal disease, secondary to chronic 
glomerulonephritis, with post-operative transplant and 
transplant nephrectomy, and awarded a 100 percent disability 
evaluation, effective from October 15, 1979.  At that time, 
the RO denied a claim for special monthly compensation based 
upon the need for regular aid and attendance of another 
person.

A May 1994 VA medical examination report reflects the 
complications of the veteran's renal failure and chronic 
dialysis including aseptic necrosis of both hips, right 
greater than left.  His symptoms included pain and weakness 
in the right leg, he walked with a cane, and he needed 
assistance to arise from a sitting position.  Other 
complications included coronary artery disease, bilateral 
cataracts, and arthropathy of both hands.  It was noted that 
the veteran had chronic renal arthropathy that caused his 
joints to become diffusely swollen, and primarily affected 
his hands.  The veteran was unable to make a complete fist 
and perform tasks requiring fine motor skills, such as 
buttoning his clothing or operating the  dialysis machine.  
Additional complications included osteoporosis (the veteran 
was status post multiple rib fractures from sneezing), 
hypothyroidism (he underwent a parathyroidectomy to help 
relieve this), peripheral neuropathy with right foot drop, 
and orthostatic hypotension with episodes of loss of 
consciousness.  It was noted that the veteran was chronically 
hypotensive, with a usual systolic blood pressure of 80 or 
90.  Another complication was multiple episodes of 
peritonitis, with none in the last five years.  

Pertinent examination findings revealed that the veteran was 
chronically ill-looking, with a brown discoloration of the 
skin.  He walked with a cane and limp that favored the left.  
His blood pressure was 90 over 62, pulse was 64, and 
respiration rate was 16.  On his abdomen there were multiple 
wound sites from previous peritoneal catheters.  There were 
gross deformities of the hands, with decreased muscle tone.  
The joints were diffusely swollen, and range of motion for 
both flexion and extension of the fingers and wrists was 
dramatically reduced.  The veteran was unable to grasp the 
examiner's fingers with either hand.  Range of motion of the 
shoulder was significantly limited, with no abduction beyond 
approximately 40 degrees.  Strength in the biceps in the 
shoulders was normal.  There was pain with flexion and 
extension of the right hip and lower leg.   The veteran's 
gait was very unsteady, even with a cane, and he limped.  

In August 1994, the veteran filed an NOD as to the RO's March 
1994 action.  It was maintained that he had filed informal 
claims for service connection as early as May 1973 and as 
late as December 1974.  

A voluminous amount of medical evidence was added to the 
record, including VA and non-VA medical records, dated from 
May to December 1974, and through 1994, some duplicative of 
those previously received, indicating that the veteran was 
treated for idiopathic membranous glomerulonephritis.

Added to the record was a May 1994 statement from Dr. S., to 
the effect that the veteran had chronic and severe 
arthropathy due to his chronic renal failure, which markedly 
reduced his joint mobility and ability to use his hands.  In 
an October 1994 statement, Dr. W. said that, due to the 
veteran's kidney failure, he had developed severe and 
permanent changes in his joints that restricted his range of 
motion.  Dr. W. opined that the veteran was permanently and 
totally disabled and would not improve in his functional 
status.

In a February 1995 rating decision, the RO granted service 
connection for multiple disabilities due to the veteran's 
service-connected end-stage renal disease, including 
arthropathy of the veteran's hands, evaluated as 40 percent 
disabling for the left (minor) hand and 50 percent disabling 
for the right (major) hand, effective from February 28, 1994.  
The RO granted service connection for necrosis of the hips, 
evaluated as 40 percent disabling for the right hip and 
noncompensable for the left hip, effective from May 19, 1994.  
Service connection for bilateral cataracts was granted and 
assigned a noncompensable evaluation, effective from May 19, 
1994.  Service connection was also granted for osteoporosis 
of the ribs and toes, assigned a noncompensable disability 
evaluation, effective from May 19, 1994.  Service connection 
was granted for hypothyroidism with orthostatic hypotension, 
awarded a 10 percent disability evaluation, effective from 
May 19, 1994.  In addition, the RO granted service connection 
for peripheral neuropathy with a right foot drop that was 
awarded a 10 percent disability evaluation, effective from 
May 19, 1994.  Service connection for multiple episodes of 
peritonitis was granted and assigned a noncompensable 
disability evaluation, effective from May 19, 1994.  Also, 
service connection for coronary artery disease with angina 
due to service-connected end-stage renal disease was granted, 
and included under the evaluation of end-stage renal disease.  

In April 1995, the veteran submitted an NOD as to the RO's 
March 1994 award, and maintained that he suffered from 
bilateral arthropathy of the hands earlier than 1994.

Evidence added to the file includes an August 1995 VA visual 
examination report  that reflects the veteran's history of 
having cataract surgery in his left eye in 1991 and in his 
right eye in 1993 at a private medical facility.  Uncorrected 
visual acuity in his right eye was 20/25, and in the left eye 
was 20/20.  Best-corrected visual acuity was 20/20 in each 
eye.  The veteran was able to read 20/30 equivalent print at 
"near" with his present eyeglasses correction.  His pupils 
were round and normally reactive.  Intraocular pressures were 
14 on the right and 12 on the left.  The veteran's pupils 
were dilated, and slit lamp examination showed in each eye a 
nicely-centered posterior chamber intraocular lens, with 
intact posterior capsule and a clear visual axis.  Retinal 
examination findings were unremarkable.  The clinical 
impression was status post cataract surgery, bilateral, with 
nicely placed posterior chamber intraocular lens in each eye.

Also in August 1995, the veteran underwent a VA examination 
for hypothyroidism and peripheral nerve disorder.  According 
to the examination report, he denied a history of 
hypothyroidism and said he underwent a parathyroidectomy in 
the mid-1980's for primary hyperparathyroidism.  Apparently, 
one of the parathyroid glands had been implanted 
subcutaneously in his forearm, but then the veteran had had 
problems with hypocalcemia.  He denied a history of taking 
thyroid replacement.  Regarding his right lower extremity 
neuropathy, he had experienced right foot drop since his 1976 
renal transplant surgery and hospitalization.  Currently, the 
veteran experienced a mild foot drop and a lateral rotation 
of the ankle with walking.  Interpretation of his gait was 
complicated by his bilateral aseptic necrosis of the hips, 
which made his gait abnormal.  On examination, the veteran's 
blood pressure was 90/70.  His thyroid showed no palpable 
thyromegaly or masses.  Lower extremity examination revealed 
a very mild decrease in strength of dorsiflexion of the right 
foot, being nearly normal, compared with normal strength on 
the left.  There were no sensory deficits of either lower 
extremity.  Deep tendon reflexes were 1+ above the knees and 
absent above the ankles.  The clinical impression was that 
there was no evidence of hypothyroidism, by clinical 
examination or past history, and normal laboratory results 
were noted.  A mild right foot drop was noted, of unknown 
etiology, that appeared to have started during the veteran's 
renal transplant surgery.

The veteran also underwent a VA orthopedic examination in 
August 1995.  According to the record, after the failed renal 
transplant, he had been placed on high dose steroids that 
resulted in his developing bilateral femoral head necrosis.  
He was given a wheelchair in 1979.  Currently, he walked with 
a cane and complained of severe bilateral hip pain, right 
greater than left.  He was sometimes unable to bear any 
weight on his left hip, which was often unstable.  He was 
unable to flex his left hip to get dressed, and was unable to 
arise out of a chair unassisted.  He also had a long history 
of osteoporosis due to chronic steroid use, and had 
experienced several rib fractures in the past just from 
sneezing.  He had fractured a great toe two years earlier 
just from dragging his foot on the floor.  He denied current 
rib pain.  

On examination, the veteran was noted to be in moderate 
distress, and needed assistance to arise out of the chair and 
onto and off the examination table.  The veteran had a slow 
gait, with use of a cane.  There was tenderness over the 
greater trochanter on the left.  Range of motion of the hips 
was left abduction from 0 to 40 degrees, adduction from 0 to 
20 degrees, flexion from 6 to 90 degrees, extension from -6 
degrees to 20 degrees, external rotation from 0 to -35 
degrees, and internal rotation from 0 to -20 degrees.  
Sensory examination was essentially normal.  Examination of 
the veteran's ribs revealed tenderness on the right chest 
wall over the 7th to 9th ribs at the level of the axilla; his 
toes were tender on palpation globally from the 
metacarpophalangeal joints to the proximal interphalangeal 
joints, bilaterally.  Flexion of the great toe was to 5 
degrees right and 10 degrees, left, and extension was to 10 
degrees, bilaterally.  Pertinent diagnoses included bilateral 
femoral head necrosis, secondary to chronic steroid use, and 
osteoporosis of the ribs and great toes, secondary to steroid 
use.

Additional evidence added to the record in June 1995 includes 
private medical records dated in 1979 and from 1986 to 1990.  
The records indicate that, in November 1986, bilateral carpal 
tunnel syndrome was diagnosed.  The records reveal that the 
veteran underwent carpal tunnel releases in 1986 and 1987.  
Probable mild distal polyneuropathy was noted in 1986.  
During 1989, he complained of bilateral hand stiffness and, 
in December 1989, he was diagnosed with anemia, arthropathy 
and perhaps peripheral vasoconstriction that was thought due 
to parathormone, chronicity of disease, and/or aluminum.

In a September 1995 rating decision, the RO awarded a 30 
percent disability evaluation for bilateral cataract 
extraction, a 10 percent evaluation for osteoporosis of toes 
and ribs, and a 10 percent evaluation for left hip necrosis, 
all effective from May 19, 1994.  The service-connected 
hypothyroidism with orthostatic hypotension disability 
evaluation was reduced to noncompensable, effective August 4, 
1995.  The RO also granted the veteran's claim for special 
monthly compensation.

In an October 1995 statement, the veteran asserted that 1986 
was a more appropriate date for the award of service 
connection for arthropathy of both hands.  Also that month, 
October 1995, the RO granted an earlier effective date, from 
December 10, 1992, for the grant of service connection for 
bilateral cataracts, status post intraocular lens implants.

In November 1995, the veteran submitted an NOD in which he 
maintained that necrosis of both hips had started in 1979, 
evidenced by his need to use a wheelchair at that time.  The 
veteran also contended that earlier effective dates should be 
awarded for his bilateral cataract condition, osteoporosis, 
peripheral neuropathy with right foot drop, and 
hypothyroidism with hypotension.  The veteran said an earlier 
effective date, to 1982 or 1983, was warranted for the award 
of service connection for peritonitis.  He asserted that a 
higher evaluation was warranted for the left hip disability.

In December 1995, the RO received private treatment records, 
dated from 1979 to 1995, including records from Dr. W.  The 
records show that, in December 1992, the veteran was noted to 
have significant decreased visual acuity in his left eye, and 
underwent cataract surgery.  In June 1994, he was examined 
for a painful right hip and was observed to have severely 
limited range of motion, at least as much by pain as by 
actual motion restriction.  Roentgenographs showed extensive 
degenerative changes with joint erosion.  The left hip was 
grossly intact.  Avascular necrosis associated with renal 
failure was diagnosed, and the veteran met the categorization 
for total hip replacement  He underwent right eye cataract 
surgery in August 1994. 

In a January 1996 statement, Dr. W. said that the veteran had 
increased problems with arthralgias and joint stiffness, and 
marked swelling of both hands and wrists that caused 
limitation of motion.  The veteran also had severe bilateral 
hip pain that affected his ability to walk.  According to the 
medical specialist, the veteran had synovial thickening, 
thought to be compatible with amyloid deposition related to 
accumulation of beta II micro-globulin, often found in 
patients with chronic renal failure.  

Added to the record is a January 1996 VA Agent Orange 
examination report.  The examiner noted that the veteran was 
examined by a private dermatologist who thought that the 
veteran had either porphyria cutanea tarda (PCT) or pseudo-
porphyria cutanea tarda.  On examination, pertinent findings 
included scattered skin lesions on the veteran's hands, which 
were stiff and swollen.  His blood pressure was 80/60.  The 
clinical impression included dialysis-associated amyloidosis 
and possible PCT; the veteran was referred to a 
dermatologist.  

According to an undated private medical record from D.C., 
M.D., the veteran had dialysis-related amyloid since 1986 
when documented with carpal tunnel syndrome and surgical 
release.  Current symptoms included hand and shoulder 
involvement with substantial limitation of activities.

In February 1996, VA afforded the veteran a fee-based private 
dermatology examination, performed by B.C.T., M.D.  According 
to the examination report, the specialist reviewed the claims 
folder, diagnoses, test results, current examination findings 
and current medical literature.  Diagnoses included 
thickening of the hands and erosive changes in the dorsal 
hands and anterior lower legs, thought to be either PCT of 
the acquired type or pseudo-PCT, in this case most likely due 
to dialysis.  The tentative diagnoses were pseudo-porphyria 
cutanea tarda (on the) the skin of the dorsal hands and lower 
legs, and possible dialysis associated amyloidosis (on the) 
skin of both hands and wrists.

In February 1996, the veteran filed a claim of entitlement to 
dialysis-related amyloidosis due to service-connected renal 
failure disease.  That month, he filed his substantive appeal 
and more than 100 pages of medical evidence, which included 
private and VA medical records, dated from 1979 to 1995, some 
duplicative of that previously received.   The records 
include private ophthalmologic records, dated from March to 
December 1992, indicating that he  was seen for a cataract 
evaluation in March and that, in September, it was noted that 
he needed cataract surgery.  The records indicate that the 
veteran underwent a total parathyroidectomy with implantation 
in the right brachial radialis muscle in July 1983.  

The records further document that the veteran was treated for 
staphylococcus aureus at the peritoneum dialysis catheter 
site in October 1987, and underwent left carpal tunnel 
release in January 1988.  He was hospitalized in May 1989, 
was noted to have an ongoing peritoneal dialysis catheter 
exit site infection for one year, and was hospitalized again 
in June 1989.  A September 1989 record indicates that the 
veteran was privately hospitalized for removal of a 
peritoneal foreign body, e.g., a peritoneal dialysis 
catheter.  The record reflects that the veteran had chronic 
tunnel site infection with repeated cultures of staph aureus 
and recurrent bouts of staph aureus peritonitis.  A February 
1990 a private medical record includes a diagnosis of 
hyperparathyroidism. 

Further, the evidence submitted by the veteran in February 
1996 indicates that, in April 1993, a private metabolic bone 
survey included an impression of patchy osteoporosis in the 
hands and wrists, and results of a November 1995 survey 
raised a possibility of secondary hyperparathyroidism.  A 
January 1996 private dermatology record assessed pseudo-PCT 
versus PCT on the hands, thought to be pseudo-PCT.

In a March 1997 rating decision that considered the veteran's 
numerous claims, the RO deferred consideration of the claim 
regarding hyperparathyroidism.  The RO granted an effective 
date of September 15, 1992, for the award of a 30 percent 
rating for bilateral cataracts.  Right hip necrosis was 
awarded a 20 percent disability rating, effective October 15, 
1979, and a 40 percent rating, from May 19, 1994.  Left hip 
necrosis was awarded a noncompensable evaluation, effective 
from October 25, 1979, and a 10 percent evaluation from April 
24, 1989.  Left-hand arthropathy was awarded a 40 percent 
evaluation, effective from November 27, 1989 and right hand 
arthropathy was awarded a 20 percent evaluation from November 
27, 1989, and a 50 percent evaluation, effective February 28, 
1994.  An effective date of June 18, 1989, was awarded for 
service connection for peritonitis.   The claims for service 
connection for PCT, secondary to Agent Orange exposure, and 
for dialysis-associated amyloidosis of the skin of both hands 
and wrists were denied.

In May 1997, the veteran submitted additional medical 
evidence in support of his claims, some duplicative of that 
previously received.  He maintained that VA needed to correct 
its terminology and establish service connection for 
hyperparathyroidism secondary to end-stage renal failure, 
that he underwent two surgeries for the problem (in 1983 and 
1990) and had hyperparathyroidism since 1974, which should be 
the effective date of the grant for service connection.  The 
veteran asserted that he had also suffered from both hyper- 
and hypotension since his illness was diagnosed.  He 
contended that the March 1997 supplemental statement of the 
case indicated that April 24, 1989, was the effective date 
for the grant of 40 percent for right hip necrosis, although 
the reasons and bases in the SSOC showed that May 19, 1994, 
was the effective date.  He argued that an earlier effective 
date and higher rating were warranted.  The veteran said his 
initial hip pain started in 1977 and he currently limped, 
used crutches and canes to walk short distances, needed a 
wheelchair, and took daily pain medication.

Further, the veteran argued that he suffered from multiple 
episodes of peritonitis with both internal infections and 
dialysis catheter exit site infections, requiring 
hospitalizations, antibiotic treatment, and dialysis catheter 
replacement.  The veteran argued that the rating code under 
which VA had evaluated his disorder, 38 C.F.R. § 4.114, 
Diagnostic Code 7301, evaluates peritoneal adhesions.  
However, he asserted he had peritonitis, an inflammation of 
the peritoneum, and that adhesions were a possible 
complication or way to diagnose peritonitis.  Regarding his 
service-connected peripheral neuropathy, the veteran argued 
that peripheral neuropathy was diagnosed and treated with 
physical therapy during his 1976 hospitalization for an 
unsuccessful kidney transplant.  The veteran indicated that, 
while those treatment records were unavailable, later dated 
ones refer to the treatment, including a November 1976 VA 
treatment record.  As to an earlier effective date for 
osteoporosis, the veteran argued that shoulder X-rays taken 
in 1976 showed soft tissue calcification.  Finally, the 
veteran argued that an effective date for service connection 
for his bilateral cataracts should be granted that was prior 
to the dates of his cataract surgery, namely March 1992, when 
private records reflect that he was seen for cataract 
evaluation and elective surgery was offered.

In March 1998, the RO received a February 1998 statement from 
a VA physician indicating that the veteran was unable to use 
his hands, and was disabled with both his hands.

In March 1998, the veteran submitted a claim for an increased 
rating for neuropathy, carpal tunnel syndrome, aseptic 
necrosis, hypotension, osteoporosis, and arthropathy.  He 
attached copies of VA medical records dated in 1997 and 1998.  
According to a lengthy September 1997 VA neurology medical 
record, Dr. W. referred the veteran to the neurology clinic 
for evaluation of a four-year history of painful recurrent 
dysesthesias.  The record indicates that the veteran received 
private treatment, was briefly seen in the VA renal clinic in 
March 1996, and had not been seen by VA since 1988.  The 
veteran complained of gradually worsening dysesthesias since 
1993, with intermittent bilateral hand pain, worse on the 
left since 1980.  He had a weakened hand grip, some 
intolerance to cold air, and a Raynaud's-like picture in both 
hands recently.  Standing on his feet for more than an hour 
caused bilateral pain in his arches.  He denied weight loss, 
fever, chills, rash, or other systemic complaints recently.  
He had been told he had amyloid neuropathy, although there 
was no nerve biopsy to support the diagnosis.  A skin biopsy 
was performed a year ago for porphyria cutanea tarda, but the 
veteran was advised the biopsy was negative.  

On examination, the veteran's blood pressure was 84/51, 
rechecked supine at 78/56, sitting at 78/60, and standing at 
76/60, with no appreciable change in pulse as he stood up.  
The veteran had dramatic thickening of the connective tissue 
and a taut skin with waxy feel to both hands and wrists.  
There were some mild contractures of both hands.  He was able 
to come only halfway closed in forming a fist in either hand.  
Active abduction of the right shoulder was to 70 degrees, and 
to about 90 degrees on the left.  Peripheral pulses were 
intact, and the hands were cool to the touch and pink.  There 
were bilateral carpal tunnel repair scars on the medial 
aspects of the wrist and a scar on his right forearm 
evidently from ectopic, hypoparathyroid surgery.  The 
veteran's hands had a sclerodermatis-like appearance.  
Neurological examination findings revealed mild weakness in 
the distribution of the median and ulnar nerve, bilaterally, 
worse on the left.  Thumb abduction and finger extension was 
5, bilaterally.  Thumb opposition showed trace weakness in 
the left but seemed intact on the right.  There was some 
Tinel's sign on the left, but not on the right.  There was no 
true atrophy of the thenar or hypothenar eminence or the 
dorsal interosseus space.  Tone was normal, within restricted 
range of motion of the shoulders, wrists, and hands.  There 
was moderate (4/5) weakness in both iliopsoas muscles 
bilaterally and 5- weakness in the extensor hallucis longus 
bilaterally.  The veteran was able to stand up with mild 
assistance and ambulate unsteadily, but independently.  The 
assessment included sensory motor uremic polyneuropathy with 
presumed amyloid deposition from hemodialysis and associated 
amyloid neuropathy, recurrent carpal tunnel syndrome with 
some involvement of the ulnar nerve, probably on the left, 
due to some compression from the infiltrate connective tissue 
thickening noted diffusely in the wrists and hands, and 
sclerodermatitis-like thickening of both hands.  It was noted 
that the veteran's bilaterally up-going toes possibly 
represented cervical spine disease.  Further tests were 
ordered.

An October 1997 VA report of median motor nerve conduction 
studies includes an impression of bilateral median 
mononeuropathies, left worse than right such that exact 
localization could not be determined, but suggested it was at 
the wrist.  The right median neuropathy findings were 
consistent with the clinical diagnosis of moderate-severity 
carpal tunnel syndrome.  Lower extremity nerve testing was 
not performed.

Further, the veteran was evaluated for use of a motor scooter 
in November 1997, according to the VA medical records.  He 
was extremely weak and unable to stand without assistance 
from a low seat height.  He was able to ambulate short 
distances using a cane, and distance was limited by fatigue.  
He had bilateral carpal tunnel syndrome and possible cervical 
spine disease.  The veteran was considered appropriate for a 
scooter for moderate long distance mobility.

According to a November 1997 VA neurology record, the veteran 
was seen for follow up of bilateral carpal tunnel disease and 
bilateral ulnar sensory neuropathy, mild, presumably due to a 
woody edema in the wrists and hands secondary to amyloid 
neuropathy.  Since last seen in September 1997, the veteran 
complained of increased weakness and tingling in the hands 
although medication helped the morning neuropathic pain.  The 
veteran was not re-examined, but his blood pressure was 94/44 
and his pulse was 70.  He had undergone a blood transfusion 
over the weekend and still felt shaky.  The assessment was 
sensory motor uremic polyneuropathy, with presumed amyloid 
deposition from hemodialysis and associated amyloid 
neuropathy.  The veteran had symptomatic right carpal tunnel 
syndrome, and medial nerve involvement and bilateral mild 
sensory ulnar nerve involvement in the upper extremities.  

The veteran also submitted a February 1998 VA rheumatology 
record indicating that he was evaluated for possible 
scleroderma, although possible systemic sclerosis was not 
found.  According to the record, his bilateral hand 
complaints started in the mid-1980's, and he was treated for 
bilateral carpal tunnel release.  Thereafter, he had 
progressively increasing mechanical discomfort of his hands 
with decreased range of motion of his hands, feet, wrists, 
elbows, shoulders, hips and knees.  He complained that his 
hands became whitish in color and painful when out in the 
cold, and returned to normal with warmth.  The veteran had 
been seen by a dermatologist two years before, for ill-
defined skin changes with scaliness and small ulcers.  A skin 
biopsy was nondiagnostic, and the differential diagnosis 
included early scleroderma and porphyria cutanea tarda.   His 
treatment had included ibuprofen, recently discontinued due 
to bleeding ulcers.  The veteran took Percocet for diffuse 
pain, and mainly for right hip pain secondary to avascular 
necrosis.   He had joint pain and a diagnosis of bilateral 
subacromial bursitis.  

On examination, the veteran's blood pressure was 111/70 and 
his heart rate was 80 and regular.  His extremities reflected 
pitting edema.  He had the ability to tent the skin on the 
dorsal surface of his hands and digits.   He had smooth, soft 
skin, not characteristic of scleroderma.  His nail fold 
capillaries were normal.  He had decreased range of motion in 
mainly all of his joints.  He had bony prominence over his 
wrists, elbows, and knees.  He had marked decrease on 
external and internal rotaion of his right hip, and his right 
lower extremity was chronically in an externally rotated 
position.  He had pain with both passive and active range of 
motion, with no evidence of soft tissue swelling or erythema 
in his joint areas.  No gastrointestinal disturbances were 
noted.  He had slowly progressive mechanical pain and severe 
limitation of motion of the joints of his fingers, wrists, 
elbows, shoulders, and knees, with severe bony proliferation, 
thought to represent dialysis arthropathy, in part due to 
amyloid deposition.  The VA rheumatologist noted that the 
veteran had extremely limited range of motion of many joints, 
used a scooter, and had great difficulty using his hands for 
any activity at all, because of the severely limited range of 
motion of his fingers, which caused him to be "quite 
disabled".

As noted above, the veteran died in June 1998.  That same 
month, the appellant submitted her Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child (VA Form 21-534).  In 
October 1998, the appellant submitted additional VA claim 
forms for accrued benefits.  

In November 1998, the RO received VA medical records and 
examination reports, dated from March 1996 to April 1998, 
including some described above.  The records document that, 
in March 1996, the veteran was seen in the VA Renal Clinic, 
and the assessment included dialysis-related amyloid since 
1986, when documented with carpal tunnel syndrome with 
surgical release.  Current manifestations included hand and 
shoulder involvement and limitation of activities.

The records also show that, in May 1997, the veteran had 
undergone an examination for hyperthyroidism and thyroid 
adenoma.  The examiner was requested to consider the 1995 VA 
examination report, when hyperparathyroidism and hypotension 
were apparently transposed into hypothyroid and hypertension.  
The appellant provided the examiner with pertinent and 
organized laboratory data and medical records.  One record 
indicates that the veteran had developed problems controlling 
his blood pressure and calcium levels that led to discovering 
high parathormone levels and, in 1983, his parathyroid glands 
were surgically removed and cut, and a portion placed in his 
right antecubital fossa.  However, parathormone and calcium 
levels remained high and, in 1990, the veteran underwent a 
second surgery for partial removal of parathyroid tissue 
placed in his right antecubital fossa.  It was noted that, in 
1977, symptoms of hyper-parathyroidism with elevated calcium 
levels included nausea, vomiting and myalgias.  The veteran 
also experienced headache, profound weakness, cataracts, 
increased skin sensitivity with neuromuscular instability, 
cardiac problems, gastric ulcer, and weight loss.  The 
examiner noted that the veteran had multiple bone scans that 
showed demineralization of his skeleton, as would be expected 
with hyper-parathormone levels.  Recent laboratory tests 
results showed a parathormone level of 214 with normal being 
10-65.  A parathormone level after surgery in 1985 was 1,450 
with a calcium level of 9.5.  A 1977 VA bone scan report 
showed increased uptake consistent with hyperparathyroidism 
and a 1983-chest X-ray report showed erosion of the clavicles 
consistent with secondary hyper-parathyroidism.  Since 1990, 
the veteran had experienced problems with hypotension, and 
had been previously hypertensive.  The VA examiner assessed 
hyperparathyroidism since at least 1976 uncorrected by two 
surgeries, history of gastric ulcer secondary to 
hyperparathyroidism, a type of amyloidosis of both hands, 
chronic hypotension, and anemia of chronic illness.

Also received in November 1998 was an April 1998 VA medical 
record indicating that a gastrointestinal consultation was 
requested for the veteran.  His major complaint was increased 
diarrhea and constipation for several years, and he and the 
appellant wondered whether there was amyloid of the bowel.  
The record indicates a flexible sigmoidoscopy with a biopsy 
for amyloid was to be scheduled within eight weeks.  

Following the RO's March 1999 denial of the appellant's claim 
for accrued benefits, in March 2001, she met with a Decision 
Review Officer and submitted five pages of medical 
information from the Internet regarding peritoneal dialysis 
and dialysis-related amyloidosis.  She also apparently 
submitted, at that time, a June 1998 statement from W.S.W., 
M.D., a surgeon who had operated on the veteran in May 1998, 
photographs of the veteran's intestines, an October 1998 
letter to the appellant from R.J.P., M.D., a 
gastroenterologist, and a lengthy December 1998 letter from 
Dr. W., the veteran's treating nephrologist, to the appellant 
regarding sclerosing encapsulating peritonitis and its 
relationship to the veteran's death.  Dr. P. diagnosed 
sclerosing-encapsulating peritonitis, based upon the 
surgeon's findings, and opined that the veteran's condition 
might have been going on for a number of years, with gradual 
progression of the scar tissue.  Dr. W. noted that the 
surgeon's description of his findings at surgery in May 1998 
was consistent with sclerosing encapsulating peritonitis, but 
that a biopsy had not been taken then or in April 1997 when a 
diagnostic laparoscopy was performed, because the veteran 
experienced bleeding.  The nephrologist opined that the 
bleeding was one of the first manifestations of the veteran's 
sclerosing encapsulating peritonitis.

III.  Legal Analysis

The Board notes, initially, that chapter 11 of title 38 of 
the United States Code, providing for service-connected 
compensation benefits, makes no provision for the payment of 
disability compensation to survivors, and they may not pursue 
disability compensation claims of a veteran, even as heirs to 
the veteran's estate.  See Haines v. West, 154 F.3d 1298, 
1300 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016 (1999). 
Instead, Congress has established a procedure whereby a 
statutorily limited amount of "accrued benefits" due to the 
deceased veteran during his or her lifetime could be 
recovered by designated individuals.

This scheme is codified at 38 U.S.C.A. § 5121(a), which 
allows benefits accrued within two years before the veteran's 
death to be paid first to the surviving spouse, then to any 
surviving children, surviving parents, and in some cases to 
the person who bore the expense of the veteran's last 
sickness and burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
See generally Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
cert. denied, 525 U.S. 834 (1998).  The implementing 
regulation, at 38 C.F.R. § 3.1000(a), provides that where 
death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed two 
years prior to the last date of entitlement as provided in 38 
C.F.R. § 3.500(g) will, upon the death of such person, be 
paid to that person's surviving spouse.



A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, supra, 102 
F.3d at 1242.  Accrued benefits, in contrast to "death 
benefits" such as DIC, death compensation, and death 
pension, "are sums owing to the veteran for prior periods, 
but unpaid at the time of death."  Id. (holding that accrued 
benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.CA.. § 5310); see Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 90 (1998) ("a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.")

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c).  In this case, the appellant 
submitted an application for accrued benefits in June 1998 
and the veteran died that month.  Accordingly, the 
appellant's claim for accrued benefits was filed in a timely 
manner.

At the time of the veteran's death, he had claims pending for 
entitlement to earlier effective dates for the grant of 
service connection for end-stage renal dialysis secondary to 
end-stage glomerulonephritis, arthropathy of both hands, 
necrosis of both hips, bilateral cataracts, osteoporosis, 
peripheral neuropathy with right foot drop, peritonitis, and 
hypothyroidism with orthostatic hypotension.  He also had 
claims pending for increased ratings for necrosis of the left 
hip and right hip, peritonitis, hypothyroidism with 
orthostatic hypotension, osteoporosis, peripheral neuropathy 
with right foot drop and arthropathy of left and right hands.  
A claim was pending for service connection for bilateral 
carpal tunnel syndrome.  

Under the provisions of 38 C.F.R. § 3.500(g), the effective 
date of the discontinuance of an award of compensation for a 
payee due to the payee's death is the last day of the month 
before death occurred.  See 38 U.S.C.A. § 5112(b)(1) (West 
1991).  See Richard on Behalf of Richard v. West, 161 F.3d 
719, 721 (Fed. Cir. 1998).  In this case, the effective date 
of discontinuance was May 31, 1998.  As accrued benefits are 
payable only for benefits due and unpaid to an eligible payee 
for two years prior to the payee's death, the appellant is 
not entitled to accrued benefits even if an earlier effective 
date for service connection were established.  When the 
veteran died, he had received periodic monthly benefits for 
his service-connected end-stage renal dialysis secondary to 
end-stage glomerulonephritis for a period exceeding two years 
prior to May 31, 1998.  His 100 percent rating for that 
condition had been in effect since October 15, 1979.  He had 
also received periodic monthly benefits for his service-
connected bilateral arthropathy of the hands, necrosis of his 
hips, bilateral cataracts, osteoporosis, peripheral 
neuropathy with right foot drop, hypothyroidism with 
orthostatic hypertension, and peritonitis, which had been in 
effective since 1994 or earlier.  Thus, no benefits had 
accrued to which the veteran was entitled at the date of his 
death, but which were unpaid.

Moreover, even if benefits had accrued to which the appellant 
could claim entitlement, her contention that earlier 
effective dates for service connection for end-stage renal 
dialysis, arthropathy of both hands, necrosis of both hips, 
bilateral cataracts, osteoporosis, peripheral neuropathy with 
right foot drop, peritonitis, and hypothyroidism with 
orthostatic hypotension is without legal merit, as detailed 
below.  

A.  Earlier Effective Date Claims

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2001).  In this context, it 
should be noted that the provisions of 38 U.S.C.A. § 5110 
refer to the date an "application" is received.  While the 
term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

1.  Effective date earlier than October 15, 1979, for service 
connection
       of end-stage renal dialysis secondary to end-stage 
glomerulonephritis

The record reflects that the veteran's claim for service 
connection and disability compensation for renal disease was 
initially filed in October 1979.  In connection with his 
claim, the RO reviewed the veteran's service medical and 
personnel records and a voluminous amount of VA and non-VA 
medical records.  This evidence showed that VA treated the 
veteran for nephrotic syndrome in 1973, and he underwent a 
failed transplant and nephrectomy in 1976.  After reviewing 
all the evidence, the RO, in a March 1994 rating decision, 
implemented the Board's January 1994 decision, and granted 
the claim for service connection for a kidney disorder and 
awarded a 100 percent disability evaluation, effective from 
October 15, 1979.  In August 1994, the veteran filed an NOD 
as to the RO's action and maintained that service connection 
was warranted from May 1973 or December 1974.  In support of 
his claim, the veteran submitted a substantial amount of 
medical evidence and pointed to physicians' statements 
indicating that it was likely that the veteran's kidney 
disease was present at discharge in April 1971.  

However, although the effective date issue was certified for 
appeal, the Board need not reach the question in this 
instance, as the appellant's claim is moot under any 
circumstances.  As discussed in the following analysis, there 
is no outstanding benefit to which the appellant is entitled.  
The veteran's end-stage renal disease was assigned a 100 
percent disability rating effective from October 15, 1979.  

The record unequivocally demonstrates that the veteran filed 
his original claim for service connection on October 15, 
1979, and prosecuted it continuously.  Thus, when service 
connection was eventually granted, the date of receipt of the 
original claim was established as the effective date of 
service connection.  Although the record suggests that the 
veteran was treated for nephrotic syndrome in 1973, "the 
mere presence of medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  

This, in turn, means that an earlier effective date for 
service connection for end-stage renal disease could be 
granted only if clear and unmistakable error were shown in 
the March 1994 RO decision.  However, the appellant has not 
filed a claim specifically alleging clear and unmistakable 
error in the RO decision.  Even if she had, however, she does 
not have standing to assert clear and unmistakable error 
(CUE) in the prior RO decision because she was not a party to 
that decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a); Haines v. West, 154 F.3d at 1301 (claimant for 
accrued benefits has no standing under law to claim clear and 
unmistakable error in a prior rating decision that involved 
only the deceased veteran.)  As the appellant has no standing 
to attack the prior RO decision on the basis of CUE, the 
earliest date of entitlement to the claimed benefit was the 
date assigned by the RO.  It follows that the appellant's 
claim for accrued benefits based upon an earlier effective 
date for service connection must be denied.

Notwithstanding that the veteran might have been entitled to 
an earlier effective date for the grant of service connection 
for end-stage renal disorder, and even assuming, arguendo, 
that the appellant has a colorable claim for an earlier 
effective date for the claim of a 100 percent evaluation for 
the end-stage renal disorder, her appeal is predicated upon a 
claim of entitlement for accrued benefits, and there is no 
justiciable controversy under that theory.  As previously 
noted, accrued benefits are available only for a period of 
time not to exceed two years prior to the veteran's death.  
38 U.S.C.A. § 5121(a).  The 100 percent rating for end-stage 
renal disease was assigned an effective date of October 15, 
1979, and the veteran died in June 1998.  The veteran 
therefore had already received the maximum compensation 
available under the law.  Accordingly, the appellant's claim 
for an earlier effective date for the award of service 
connection for end stage renal disease, for accrued-benefits 
purposes, must be denied.

2.  Effective date earlier than November 27, 1989, for 
service connection
of arthropathy of the left and right hands

A similar result must obtain with respect to the claim for 
accrued benefits based on an effective date earlier than 
November 27, 1989, for the grant of service connection for 
left and right hand arthropathy, secondary to the service-
connected chronic end-stage renal disease.  

The record reflects that the veteran's claim for service 
connection and disability compensation for arthropathy of his 
hands, secondary to renal disease, was initially raised at 
the May 1994 VA examination.  In connection with his claim, 
the RO reviewed VA and non-VA medical records that reflected 
the veteran's complaints of, and treatment for, bilateral 
hand stiffness and pathology.  After reviewing all the 
evidence, the RO, in a February 1995 rating decision, granted 
service connection for left and right hand arthropathy and 
awarded a 50 percent disability evaluation, effective from 
February 28, 1994.  In April 1995, the veteran filed an NOD 
as to the RO's action and maintained that service connection 
was warranted earlier than in 1994.  In support of his claim, 
the veteran submitted a substantial amount of medical 
evidence.  In March 1997, the RO granted an earlier effective 
date of November 27, 1989, for the award of service 
connection for left and right hand arthropathy.

However, there is no outstanding benefit to which the 
appellant is entitled.  The veteran's right hand arthropathy 
was assigned a 20 percent rating from November 27, 1989, and 
a 50 percent rating from February 28, 1994, and his left-hand 
arthropathy was assigned 40 percent rating from November 27, 
1989.

The appellant has not filed a claim specifically alleging 
clear and unmistakable error in the RO's decision, and she 
does not have standing to do so.  See 38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a); Haines v. West, supra.  As the appellant 
has no standing to attack the prior RO decision on the basis 
of CUE, the earliest date of entitlement to the claimed 
benefit was the date assigned by the RO.  It follows that the 
appellant's claim for accrued benefits based upon an earlier 
effective date for service connection must be denied.

Notwithstanding that the veteran might have been entitled to 
an earlier effective date for the grant of service connection 
for arthropathy for his service-connected left and right 
hands, and even assuming, arguendo, that the appellant has a 
colorable claim for an earlier effective date for the claim 
of a 40 percent rating for the right hand and a 40 percent 
rating for the left hand disorder, her appeal is predicated 
upon a claim of entitlement to accrued benefits, and there is 
simply no claim to be had under that theory.  As noted, 
accrued benefits are available only for a period of time not 
to exceed two years prior to the veteran's death.  
38 U.S.C.A. § 5121(a).  The 20 percent rating for right hand 
arthropathy was assigned an effective date of November 27, 
1989 (and the 50 percent rating for that hand assigned an 
effective date of February 28, 1994) and the 40 percent 
rating for left hand arthropathy was also assigned an 
effective date of November 27, 1989, and the veteran died in 
June 1998.  The veteran therefore had already received the 
maximum compensation available under the law.  Accordingly, 
the appellant's claim for an earlier effective date for the 
award of service connection for arthropathy of both hands 
secondary to end-stage renal disease, for accrued benefits 
purposes, must be denied.

3.  Effective date earlier than October 15, 1979, for service 
connection
of necrosis of the right and left hips

As to the claim for an effective earlier than October 15, 
1979, for service connection for necrosis of both hips 
secondary to end-stage renal disease, for accrued purposes, a 
similar result must obtain.

The record reflects that the veteran's claim for service 
connection and disability compensation for necrosis of both 
hips, secondary to renal disease, emanated from the May 1994 
VA examination findings.  In connection with his claim, the 
RO reviewed VA and non-VA medical records that reflected the 
veteran's complaints of and treatment for bilateral hip pain.  
After reviewing all the evidence, the RO, in a February 1995 
rating decision, granted service connection for left and 
right hip necrosis and awarded compensable disability 
evaluations, effective from May 19, 1994.  In November 1995, 
the veteran filed a NOD as to the RO's action and maintained 
that service connection was warranted from 1979.  In support 
of his claim, the veteran submitted a substantial amount of 
medical evidence.  In March 1997, the RO granted an earlier 
effective date of October 15, 1979 for the award of service 
connection for left and right hip necrosis.

However, there is no outstanding benefit to which the 
appellant is entitled.  Service connection for the veteran's 
right and left hip necrosis was granted, effective from 
October 15, 1979.  This is consistent with the veteran's 
assertions that his necrosis was a manifestation of treatment 
for kidney disease in the 1970's.

Here, the appellant's appeal is predicated upon a claim of 
entitlement as an accrued benefit, and there is simply no 
claim to be had under that theory.  As previously noted, 
accrued benefits are available only for a period of time not 
to exceed two years prior to the veteran's death.  
38 U.S.C.A. § 5121(a).  The RO's grant of service connection 
for right and left hip necrosis was assigned an effective 
date of October 15, 1979, and the veteran died in June 1998.  
The veteran had already received the maximum compensation to 
which he was entitled under the law.  Accordingly, the 
appellant's claim for an earlier effective date for the award 
of service connection for left and right hip necrosis, 
secondary to end-stage renal disease, for accrued benefits 
purposes, must be denied.

4.  Effective date earlier than September 15, 1992, for 
service connection
of bilateral cataracts

A similar result must obtain with respect to the claim for 
accrued benefits based on an effective date earlier than 
September 15, 1992, for the grant of service connection for 
bilateral cataracts.  

The record reflects that the veteran's claim for service 
connection and disability compensation for arthropathy of his 
hands, secondary to renal disease initially resulted from the 
May 1994 VA examination findings.  In connection with his 
claim, the RO reviewed VA and non-VA medical records that 
reflected the veteran's complaints of bilateral cataracts.  
After reviewing all the evidence, the RO, in a February 1995 
rating decision, granted service connection for bilateral 
cataracts and awarded a noncompensable disability evaluation, 
effective from May 19, 1994.  In November 1995, the veteran 
filed an NOD as to the RO's action and maintained that 
service connection was warranted from the 1980's, when his 
cataracts were evidenced.  In support of his claim, the 
veteran submitted a substantial amount of medical evidence.  
In March 1997, the RO granted an earlier effective date of 
September 15, 1992, for award of service connection for 
bilateral cataracts.

However, there is no outstanding benefit to which the 
appellant is entitled.  The veteran's bilateral cataracts 
were awarded service connection and assigned a compensable 
disability evaluation from September 15, 1992.

Notwithstanding that the veteran might have been entitled to 
an earlier effective date for the grant of service connection 
for his bilateral cataracts, and even assuming, arguendo, 
that the appellant has a colorable claim for an earlier 
effective date for the claim of service connection for 
bilateral cataracts, her appeal is predicated upon a claim of 
entitlement as an accrued benefit, and there is simply no 
claim to be had under that theory, as previously noted.  See 
38 U.S.C.A. § 5121(a).  Service connection was granted and a 
compensable disability evaluation was assigned an effective 
date of September 15, 1992.  The veteran had already received 
the maximum compensation available to which he was entitled 
under the law.  Accordingly, the appellant's claim for an 
earlier effective date for the award of service connection 
for bilateral cataracts, for accrued purposes, must be 
denied.

5.  Effective date earlier than May 19, 1994, for service 
connection
of osteoporosis of the toes and ribs

The appellant also has a claim for accrued benefits based on 
an effective date earlier than May 19, 1994, for the grant of 
service connection for osteoporosis of toes and ribs, 
secondary to chronic end-stage renal disease.  

The record reflects that the veteran's claim for service 
connection and disability compensation for osteoporosis of 
the ribs and toes was initially found in the May 1994 VA 
examination findings.  In connection with his claim, the RO 
reviewed VA and non-VA medical records that reflected the 
veteran's complaints of and treatment for brittle bones and 
rib fractures.  After reviewing all the evidence, the RO, in 
a February 1995 rating decision, granted service connection 
for osteoporosis and awarded a 10 percent disability 
evaluation, effective from May 19, 1994.  In November 1995, 
the veteran filed an NOD as to the RO's action and maintained 
that service connection was warranted earlier than 1994.  In 
support of his claim, the veteran submitted a substantial 
amount of medical evidence. 

However, there is no outstanding benefit to which the 
appellant is entitled.  The veteran's osteoporosis was 
assigned a 10 percent rating from May 19, 1994.

Notwithstanding that the veteran might have been entitled to 
an earlier effective date for the grant of service connection 
for osteoporosis as due to end-stage renal disease, and even 
assuming, arguendo, that the appellant has a viable claim for 
an earlier effective date for the claim of a 10 percent 
rating for osteoporosis, her appeal is predicated upon a 
claim of entitlement as an accrued benefit, and there is 
simply no claim to be had under that theory.  As discussed 
above, accrued benefits are available only for a period of 
time not to exceed two years prior to the veteran's death, 
under 38 U.S.C.A. § 5121(a).  Service connection was granted 
and a compensable evaluation assigned with an effective date 
of May 19, 1994, and the veteran died in June 1998.  The 
veteran had already received the maximum compensation 
available to which he was entitled under the law.  
Accordingly, the appellant's claim for an earlier effective 
date for the award of service connection for osteoporosis for 
ribs and toes, secondary to end-stage renal disease, for 
accrued purposes, must be denied.

6.  Effective date earlier than May 19, 1994, for service 
connection
of peripheral neuropathy with right foot drop

A similar result must obtain with respect to the claim for 
accrued benefits based on an effective date earlier than May 
19, 1994, for the grant of service connection for peripheral 
neuropathy with right foot drop, secondary to chronic end-
stage renal disease.  

The record reflects that the veteran's claim for service 
connection and disability compensation for peripheral 
neuropathy with right foot drop, secondary to renal disease 
was initially a result of findings of the May 1994 VA 
examination.  In connection with his claim, the RO reviewed 
VA and non-VA medical records that reflected the veteran's 
complaints of leg weakness.  After reviewing all the 
evidence, the RO, in a February 1995 rating decision, granted 
service connection for peripheral neuropathy with right foot 
drop and awarded a 10 percent disability evaluation, 
effective from May 19, 1994.  In November 1995, the veteran 
filed an NOD as to the RO's action and maintained that 
service connection was warranted from at least 1976, when he 
was hospitalized for the failed kidney transplant and 
developed peripheral neuropathy that required physical 
therapy.  In support of his claim, the veteran submitted a 
substantial amount of medical evidence and pointed to later-
dated VA medical records that made reference to the physical 
therapy. 

However, there is no outstanding benefit to which the 
appellant is entitled.  The veteran's peripheral neuropathy 
was assigned a 10 percent rating from May 19, 1994.

Notwithstanding that the veteran might have been entitled to 
an earlier effective date for the grant of service connection 
for peripheral neuropathy with right foot drop, and even 
assuming, arguendo, that the appellant has a viable claim for 
an earlier effective date for the claim of service connection 
and a 10 percent evaluation for osteoporosis, her appeal is 
predicated upon a claim of entitlement as an accrued benefit, 
and there is simply no claim to be had under that theory.  
Accrued benefits are available only for a period of time not 
to exceed two years prior to the veteran's death, per 
38 U.S.C.A. § 5121(a).  The 10 percent rating for 
osteoporosis was assigned an effective date of May 19, 1994, 
and the veteran died in June 1998.  The veteran had already 
received the maximum compensation available to which he was 
entitled under the law.  Accordingly, the appellant's claim 
for an earlier effective date for the award of service 
connection for peripheral neuropathy with right foot drop, 
secondary to end-stage renal disease, for accrued purposes, 
must be denied.

7.  Effective date earlier than June 18, 1989, for service 
connection
of peritonitis

A similar result must obtain with respect to the claim for 
accrued benefits based on an effective date earlier than June 
18, 1989, for the grant of service connection for 
peritonitis, secondary to chronic end-stage renal disease. 

The record reflects that the veteran's claim for service 
connection and disability compensation for arthropathy of his 
hands, secondary to renal disease, initially was reflected in 
the May 1994 VA examination report.  In connection with his 
claim, the RO reviewed VA and non-VA medical records that 
documented the veteran's complaints of peritonitis associated 
with infected dialysis sites.  After reviewing all the 
evidence, the RO, in a February 1995 rating decision, granted 
service connection for peritonitis and assigned a 
noncompensable disability evaluation, effective from May 19, 
1994.  In November 1995, the veteran filed an NOD as to the 
RO's action, and maintained that service connection was 
warranted from the 1980s. 

However, there is no outstanding benefit to which the 
appellant is entitled.  The veteran's peritonitis was awarded 
service connection and assigned a noncompensable disability 
evaluation, from May 19, 1994.

Notwithstanding that the veteran might have been entitled to 
an earlier effective date for his service-connected 
peritonitis (and that a compensable rating might have been 
assigned), and even assuming, arguendo, that the appellant 
has a colorable claim for an earlier effective date for the 
claim of service connection for peritonitis due to end-stage 
renal disease, her appeal is predicated upon a claim of 
entitlement as an accrued benefit.  However, as discussed 
several times above, accrued benefits are available only for 
a period of time not to exceed two years prior to the 
veteran's death.  38 U.S.C.A. § 5121(a).  Service connection 
was awarded and assigned an effective date of May 19, 1994, 
and the veteran died in June 1998.  Therefore, even if this 
disability had been rated as compensable, the veteran would 
have already received the maximum compensation available to 
which he was entitled under the law.  Accordingly, the 
appellant's claim for an earlier effective date for the award 
of service connection for peritonitis, secondary to end-stage 
renal disease, for accrued benefits purposes, must be denied.

8.  Effective date earlier than May 19, 1994, for service 
connection
of hypothyroidism with orthostatic hypotension

Further, the appellant has also claimed accrued benefits 
based on an effective date earlier than May 19, 1994, for the 
grant of service connection for hypothyroidism with 
orthostatic hypotension.

The record reflects that the veteran's claim for service 
connection and disability compensation for a thyroid problem, 
secondary to renal disease, was initially shown in the May 
1994 VA examination report.  In connection with his claim, 
the RO reviewed VA and non-VA medical records that reflected 
the veteran's complaints of metabolic imbalances.  After 
reviewing all the evidence, the RO, in a February 1995 rating 
decision, granted service connection for hypothyroidism with 
orthostatic hypotension and awarded a 10 percent disability 
evaluation, effective from May 19, 1994.  In November 1995, 
the veteran filed an NOD as to the RO's action, and he 
subsequently maintained that service connection was warranted 
for hyperparathyroidism, rather than hypothyroidism, from the 
1980's, when he underwent a parathyroidectomy.  In support of 
his claim, the veteran submitted a substantial amount of 
medical evidence.  In March 1997, the RO reviewed the matter 
and reduced the veteran's disability evaluation to 
noncompensable, effective from August 1995. 

Clearly, there is no outstanding benefit to which the 
appellant is entitled.  The veteran's hypothyroidism with 
orthostatic hypotension was granted service connection and 
assigned a 10 percent rating from May 19, 1994.

Notwithstanding that the veteran might have been entitled to 
an earlier effective date for his service-connected 
hypothyroidism with orthostatic hypotension (and that his 
compensable rating had continued until his death), and even 
assuming, arguendo, that the appellant had a viable claim for 
an earlier effective date for the claim of service connection 
for hypothyroidism with orthostatic hypotension, her appeal 
is predicated upon a claim of entitlement as an accrued 
benefit, and there is simply no claim to be had under that 
theory.  See 38 U.S.C.A. § 5121(a).  Service connection was 
granted for hypothyroidism with orthostatic hypotension and 
was assigned an effective date of May 19, 1994 (and later 
reduced to zero percent), and the veteran died in June 1998.  
The veteran had already received the maximum compensation 
available to which he was entitled under the law.  
Accordingly, the appellant's claim for an earlier effective 
date for the award of service connection for hypothyroidism 
with orthostatic hypotension, secondary to end-stage renal 
disease, for accrued purposes, must be denied.

B.  Service Connection for Bilateral Carpal Tunnel Syndrome,
for Purposes of Accrued Benefits

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

Where a determinative issue involves a medical diagnosis or 
medical causation, the resolution of any such issues, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The veteran contended, and the appellant currently maintains, 
that service connection should have been granted for 
bilateral carpal tunnel syndrome.  Although the evidence 
shows that the veteran was diagnosed with bilateral carpal 
tunnel syndrome that was surgically treated in 1986 and 1987, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
hands were normal on separation from service and the first 
postservice evidence of record showing carpal tunnel syndrome 
is from the 1980's, many years after the veteran's separation 
from service.  The 1997 VA neurology records assessed 
recurrent carpal tunnel syndrome and also assessed sensory 
motor uremic polyneuropathy with presumed amyloid neuropathy.  
Nevertheless, the records fail to associate any bilateral 
carpal tunnel syndrome with a service-connected disability.  
In short, no medical opinion or other medical evidence 
relating the veteran's bilateral carpal tunnel syndrome to 
service, or any incident of service, has been presented.

As noted above, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Here, there is no medical 
opinion or other medical evidence that supports this claim.  
The evidence now of record fails to show that the veteran had 
bilateral carpal tunnel syndrome related to service or to a 
service-connected disability.  The preponderance of the 
evidence is against a finding that service connection is 
warranted for bilateral carpal tunnel syndrome, for purposes 
of accrued benefits.  As the preponderance of the evidence is 
against the claim, it follows that the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. §§ 1110, 5107(a), 
5121; 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000.


C.  Increased Rating Claims

With respect to the claims for increased ratings, on an 
accrued basis, the Board again notes that the appellant's 
entitlement is derived entirely from the veteran, and can be 
no greater than his.  See Zevalkink v. Brown, supra, 102 F.3d 
at 1241.

In some cases, the appellant is appealing the original 
assignment of the veteran's disability rating following an 
award of service connection, and, theoretically, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found, i.e., 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, since the premise of entitlement here is 
accrued benefits, with only a two-year window, the Board will 
review the claims on the basis of the evidence of record 
available, with a primary focus on the two years immediately 
prior to the veteran's death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service- 
connected disabilities may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  Id.; 38 C.F.R. § 4.45.

1.  Increased (compensable) rating for peritonitis

A noncompensable evaluation is warranted for mild adhesions 
of the peritoneum.  38 C.F.R. § 4.114, Diagnostic Code 7301.  
A 10 percent evaluation requires moderate adhesions with 
pulling pain on attempting work or pulling pain which is 
aggravated by movements of the body, or with occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention.  Id.  A 
30 percent evaluation is warranted when moderately severe; 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  
Id.  Where such adhesions are severe and definite partial 
obstruction is shown by X-ray, with frequent and prolonged 
episodes of severe colic distention, nausea, or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage, a 50 percent evaluation is 
warranted.  Id.  A note following the rating criteria for 
peritoneal adhesions states that ratings for adhesions will 
be considered when there is a history of operative or other 
traumatic or infectious (intra-abdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.  
Id.

As noted above, the RO obtained the VA and non-VA outpatient 
records reflecting the treatment the veteran had received.  
The records demonstrate that, during the late 1980's, the 
veteran was repeatedly hospitalized for treatment of 
staphlococcus infections at the site of his peritoneal 
catheter.  However, during the May 1994 VA examination, the 
veteran described multiple episodes of peritonitis, with none 
in the past five years.  On his abdomen there were multiple 
sites from previous peritoneal catheters, but clinical 
examination was entirely within normal limits.  There was no 
report of masses or tenderness.  Nevertheless, according to 
the April 1998 VA gastrointestinal consultation request, the 
veteran complained of increased diarrhea and constipation in 
the last few years and wondered whether there was amyloid of 
the bowel.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are deemed to be constructively of record in 
proceedings before the Board).  Thus, although some 1997 and 
the 1998 VA records were received by the RO in November 1998, 
after the veteran's death, they may be considered 
constructively of record.)

While it does not appear the veteran underwent that 
specialized examination, nonetheless, the Board takes notice 
of the fact that certain symptomatology may not be present at 
all times.  In fact, the diagnostic criteria recognize this 
fact by referring to "occasional episodes" of pertinent 
symptomatology.  The veteran relayed to the examining 
physician that he suffered occasional diarrhea and 
constipation.  The Board finds no reason to doubt the 
veteran's credibility in this regard, and the veteran's 
description of his symptoms is acceptable despite his lack of 
medical expertise.  Accordingly, the Board finds that the 
criteria for a 10 percent rating have been met, for purposes 
of accrued benefits.  38 U.S.C.A. §§ 1155, 5121; 38 C.F.R. 
§§ 3.1000, 4.7, 4.114, DC 7301.

However, the clear preponderance of the medical evidence is 
against entitlement to a rating in excess of 10 percent.  
There is no evidence of obstruction or episodes of pain so as 
to meet the criteria for the next higher rating of 30 
percent.  Although, subsequent to the veteran's death, 
private physicians' statements were submitted by the 
appellant, indicating that he suffered from sclerosing 
encapsulating peritonitis, the Board is constrained to 
consider only evidence which was on file at the date of the 
veteran's death, and covering not more than two years prior 
to his death.  See 38 U.S.C.A. § 5121.  Thus, based on the 
evidence of record for the two years prior to his death, a 10 
percent evaluation is warranted for peritonitis, secondary to 
end-stage renal disease, for purposes of accrued benefits.  

2.  Increased ratings for necrosis of the hips

In 1995, the RO evaluated the veteran's hip disabilities as 
analogous to Raynaud's disease, pursuant to Diagnostic Code 
7117.  See 38 C.F.R. §§ 4.20, 4.104, DC 7117.  In March 1998, 
he filed a claim for an increased rating for necrosis of the 
left and right hips.  The rating criteria for evaluating 
diseases of the arteries and veins were revised, effective 
January 12, 1998. 

Under the old regulations, effective prior to January 12, 
1998, a 20 percent evaluation was appropriate for Raynaud's 
disease with occasional attacks of blanching or flushing; a 
40 percent evaluation required frequent vasomotor 
disturbances characterized by blanching, rubor, and cyanosis; 
and a 60 percent evaluation required multiple painful, 
ulcerated areas; a 100 percent evaluation required a severe 
form of the disease, with marked circulatory changes such as 
to produce total incapacity or to require house or bed 
confinement.  38 C.F.R. § 4.104, DC 7117 (1998), effective 
prior to January 12, 1998.

As reflected by a note following these criteria, the 
evaluations in excess of 20 percent under Diagnostic Codes 
7114, 7115, 7116, and 7117 are for application to unilateral 
involvement.  With bilateral involvement separately meeting 
the requirements for evaluation in excess of 20 percent, 10 
percent will be added to the evaluation for the more severely 
affected extremity only, except where the disease has 
resulted in an amputation.  The resultant amputation rating 
will be combined with the schedular rating for the other 
extremity, including the bilateral factor, if applicable.  
The 20 percent evaluations are for application to unilateral 
or bilateral involvement of both upper and lower extremities.  
38 C.F.R. § 4.104, DC 7117.

Under the revised criteria, effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  DC 7117 (2001), effective January 12, 1998.  A 20 
percent evaluation is provided when characteristic attacks 
occur four to six times a week.  Id.  A 40 percent evaluation 
is provided when there are characteristic attacks occurring 
at least daily.  Id.  A 60 percent evaluation is provided 
when there are two or more digital ulcers and a history of 
characteristic attacks.  Id.  A 100 percent evaluation is 
provided with two or more digital ulcers plus autoamputation 
of one or more digits and history of characteristic attacks.

According to the note following these criteria, for purposes 
of this section, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias and precipitated by exposure to cold or by 
emotional upsets.  Further, the note dictates that these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  Id.

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  See 38 C.F.R. 
§ 4. 71, Plate II.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2001).  Limitation of extension 
of the thigh to 5 degrees warrants a 10 percent evaluation 
under DC 5251.  Under DC 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation.  Where limitation is limited to 30 degrees, a 20 
percent evaluation is contemplated, and a 30 percent 
evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 
40 percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, limitation of 
rotation motion of the thigh where one cannot toe-out more 
than 15 degrees in the affected leg will be evaluated as 10 
percent disabling.  Where there is limitation of abduction to 
the point at which the claimant cannot cross his legs, a 10 
percent evaluation is contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under DC 
5253, is warranted where there is limitation of abduction of 
the thigh, or motion lost beyond 10 degrees.

(a) Left hip

As noted, in September 1995, the RO awarded a 10 percent 
disability evaluation for the veteran's left hip necrosis 
based, in large measure, on the medical evidence that 
demonstrated mild limitation of motion.  He filed his claim 
for an increased rating in March 1998 and, unfortunately, 
died in June 1998, without having undergone a new VA 
examination.  The 1997 and 1998 VA medical evidence received 
in conjunction with the appellant's claim, see Bell v. 
Derwinski, supra, shows that the veteran experienced 
neuromuscular instability, myalgias, and recurrent dysthesias 
in September and November 1997.  He was able to stand up with 
mild assistance and ambulate unsteadily, but independently.  
He had pain on motion, required a motor scooter to ambulate, 
and had extremely limited range of motion.  Sensory motor 
uremic polyneuropathy was noted.  However, findings pertinent 
to the veteran's left hip necrosis such as to warrant a 
rating in excess of 10 percent were not obtained.

The Board has taken the effects of functional limitation due 
to pain and weakness into consideration.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca, supra.  The preponderance of the evidence 
does not describe characteristic attacks of the left hip that 
occurred four to six times a week, such as to warrant a 20 
percent rating.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

(b) Right hip

The veteran's claim for an increase rating was received in 
March 1998.  The criteria for an evaluation in excess of 40 
percent under the new regulations are not met, because the 
requisite criteria are not demonstrated by the evidence of 
record.  According to a September 1997 VA medical record, the 
veteran was able to stand up with mild assistance and 
ambulate unsteadily, but independently.  In November 1997, 
there was marked decrease in external and internal rotation 
of the right hip and his right lower extremity was 
chronically in an externally rotation position.  He had pain 
on motion and needed a scooter for mobility.  However, the 
preponderance of the evidence does not describe two or more 
digital ulcers and a history of characteristic attacks such 
as to warrant a rating in excess of 40 percent for right hip 
necrosis.

As above, the Board has taken the effects of functional 
limitation due to pain and weakness into consideration.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  However, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

3.  Increased (compensable) rating for hypothyroidism
with orthostatic hypotension

It should be pointed out that the schedular criteria by which 
diseases of the endocrine system are rated changed during the 
pendency of the veteran's appeal to the Board.  See 61 Fed. 
Reg. No. 20446 (May 7, 1996) (effective June 6, 1996).  Under 
the old regulations, effective prior to June 6, 1996, a 10 
percent rating was for assignment when there was moderate 
hypothyroidism with symptoms of fatigability.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (1996), effective prior to June 
6, 1996.

Under the new regulations, effective June 6, 1996, a 10 
percent rating requires fatigability or continuous medication 
for control.  38 C.F.R. § 4.119, DC 7903 (2001) (effective 
June 6, 1996).  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

The May 1994 VA examination report indicates that the veteran 
underwent a parathyroidectomy to relieve hypothyroidism, and 
that he experienced orthostatic hypotension and loss of 
consciousness.  His blood pressure was 90 over 62.  In 1995, 
the RO granted service connection for hypothyroidism with 
orthostatic hypotension, with episodes of loss of 
consciousness due to metabolic disturbances due to end-stage 
renal disease, and assigned the 10 percent disability rating.  

However, when examined by VA in August 1995, the veteran 
denied a history of hypothyroidism and said he underwent a 
parathyroidectomy in the mid-1980's for primary 
hyperparathyroidism.  He denied a history of taking thyroid 
replacement.  On examination, his blood pressure was 90 over 
70, and his thyroid showed no palpable thyromegaly or masses.  
The examiner said that there was no evidence of 
hypothyroidism by clinical examination or past history and 
normal laboratory results.  Based on these findings, in its 
September 1995 rating action, the RO reduced the disability 
evaluation to noncompensable, effective in August 1995.  

In his February 1996 statement, the veteran contended that VA 
had confused his disability, which should have been 
identified as hyperparathyroidism that the RO construed as a 
claim of entitlement to service connection.  He maintained 
that he experienced hypotension manifested by frequent 
periods of dizziness, blackouts, and weakness.  The September 
1997 VA neurology record indicates that the veteran's blood 
pressure was 84/51 and, when rechecked sitting, standing, and 
lying down, was essentially unchanged at 78/60. 

Nevertheless, the medical evidence does not indicate that a 
compensable rating for hypothyroidism with orthostatic 
hypotension, for purposes of accrued benefits, is warranted.  
The probative evidence does not demonstrate that the veteran 
had moderate hypothyroidism with symptoms of fatigability or 
required continuous medication under DC 7903, either prior to 
or after June 6, 1996.  

Moreover, the Board has considered whether the veteran should 
have been awarded separate ratings for the hypothyroidism and 
the orthostatic hypotension.  Such separate ratings are not 
warranted in this case because the symptoms overlap those for 
the service-connected cardiovascular disease with angina due 
to end-stage renal disease, and granting separate ratings for 
the same residuals would constitute pyramiding, which is the 
evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. §§ 4.14, 4.115a, 4.115b, DC 7530.  
For example, the symptoms of hypotension may be attributed to 
both renal disease and cardiovascular disease.

Further, the Board notes that, even if separate ratings had 
been warranted for the veteran's hypothyroidism and the 
orthostatic hypotension, for the purposes of accrued 
benefits, the medical evidence does not show that, in the two 
years prior to the veteran's death (the time period for which 
accrued benefits are allowed under the law), he had Addison's 
disease, the rating of which includes acute hypotension with 
shock under 38 C.F.R. § 4.119, DC 7911.

While, in May 1997, a VA examiner diagnosed 
hyperparathyroidism since 1976, and chronic hypotension and 
anemia of chronic illness, service connection is not in 
effect for hyperparathyroidism and there is no indication 
that the veteran experienced an Addisonian "episode".  Id.  
In fact, when the veteran was seen in September 1997, the VA 
examiner commented that there was no appreciable change in 
the veteran's pulse when he stood up, and that his blood 
pressure was essentially 78/60, sitting, standing, and 
reclining.  Hypotension was not reported.  Thus, the evidence 
shows that the veteran would have been entitled to a 
noncompensable rating for orthostatic hypotension for the two 
years prior to his death, and therefore the appellant would 
be entitled to no accrued benefits based upon a separate 
rating for the hypothyroidism and the orthostatic 
hypotension.

The evidence does not support a compensable rating (or 
separate ratings) for the service-connected hypothyroidism 
with orthostatic hypotension.  Accordingly, the appellant's 
claim for a compensable evaluation for that disability, for 
the purposes of accrued benefits, must be denied.

4.  Rating in excess of 10 percent for
  osteoporosis of the ribs and toes

The 10 percent evaluation for osteoporosis of the toes and 
ribs was awarded by the RO in September 1995.  The RO 
evaluated the veteran's disability analogous to Diagnostic 
Code 5013, which indicates that osteoporosis, with joint 
manifestations, will be evaluated under DC 5003, which 
requires that arthritis detected by X-rays be evaluated on 
the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
DC's 5002, 5003.  The same manifestation-painful or limited 
motion-cannot be compensated twice.  See 38 C.F.R. § 4.14; 
cf. Esteban v. Brown, 6 Vet. App. at 261 (residuals of injury 
to the right side of the face rated separately for 
disfigurement under Diagnostic Code 7800, tender and painful 
scars under DC 7804, and facial muscle injury interfering 
with mastication under DC 5325).

Osteoporosis with joint manifestations is rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 
5013.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  See 38 C.F.R. 
§ 4.45(f).

When limitation of motion of the specific joint involved is 
noncompensable, as it is here, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  In this case, each first 
metatarsophalangeal joint, by itself, is a single minor 
joint.  See 38 C.F.R. § 4.45(f).  Together, the left first 
metatarsophalangeal joint and the right first 
metatarsophalangeal joint comprise a single group of minor 
joints.  A 10 percent rating is applicable for limitation of 
motion of the bilateral great toes if confirmed by objective 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Acquired claw foot (pes cavus), with marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, marked varus, deformity is entitled 
to a 50 percent evaluation for bilateral pes cavus and a 
30 percent evaluation for unilateral pes cavus.  38 C.F.R. § 
4.71a, DC 5278.  Acquired claw foot, with all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads is entitled to a 30 percent evaluation for 
bilateral pes cavus and a 20 percent evaluation for 
unilateral pes cavus.  Id.  Acquired claw foot, with great 
toe dorsiflexed, some limitation of dorsiflexion at ankle, 
definite tenderness under metatarsal heads is entitled to a 
10 percent evaluation for bilateral or unilateral pes cavus 
and a zero percent evaluation for slight pes cavus.  Id. 

Unilateral hallux valgus, operated with resection of 
metatarsal head, is entitled to a 10 percent evaluation.  38 
C.F.R. § 4.71a, DC 5280.  Severe unilateral hallux valgus, if 
equivalent to amputation of great toe, is entitled to a 10 
percent evaluation.  Id.

Severe unilateral hallux rigidus is rated as severe hallux 
valgus, not to be combined with claw foot ratings.  38 C.F.R. 
§ 4.71a, DC 5281.

In September 1995, the RO noted that the most recent VA 
examination findings included a history of rib fracture by 
sneezing and great toe fracture due to dragging the toe.  At 
that time, there was tenderness over the veteran's 7th to 9th 
ribs, his toes were tender on palpation from the 
metacarpophalangeal joints to the proximal interphalangeal 
joints, with right great toe flexion to 5 degrees and, on the 
left, to 10 degrees.  However, the medical evidence added to 
the file since March 1998, when the veteran filed his claim 
for an increased rating, is not indicative of osteoporosis of 
the toes or ribs.  While the September 1997 VA medical record 
indicates that the veteran experienced bilateral pain in his 
arches after standing for more than one hour and the February 
1998 VA rheumatology record indicates increased joint pain, 
that and the pertinent medical records are not referable to 
findings regarding osteoporosis of the toes or ribs.  See 
38 C.F.R. § 4.14.

Unfortunately, the veteran was unable to undergo VA 
orthopedic examination in conjunction with his claim.  Thus, 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for osteoporosis of the toes 
and ribs, for purposes of accrued benefits.  The Board has 
taken the effects of functional limitation due to pain and 
weakness into consideration.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  The evidence is not so evenly balanced as to 
allow for the application of the reasonable doubt doctrine.  
38 U.S.C.A. § 5107(b).

5.  Rating in excess of 10 percent for peripheral neuropathy
with right foot drop

The February 1995 RO rating decision granted service 
connection for peripheral neuropathy with right foot drop, 
due to end-stage renal disease and evaluated it by analogy to 
a sciatic nerve injury under 38 C.F.R. §§ 4.20, 4.124a, DC 
8520.  The disability was characterized as mild, and was 
evaluated as 10 percent disabling.  Id.  This rating was in 
effect at the time of the veteran's death.

Under DC 8520, mild incomplete paralysis warrants a 10 
percent evaluation, and moderate incomplete paralysis 
warrants a 20 percent rating.  Id.  Moderately severe 
incomplete paralysis warrants a 40 percent evaluation and, 
when there is incomplete paralysis, a 60 percent rating is in 
order for severe disability with marked muscular atrophy.  
Id.  A maximum schedular rating of 80 percent is awarded for 
complete paralysis of the sciatic nerve.  Id.  With complete 
paralysis, the foot dangles and drops, no active movement of 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
that may be assigned for neuritis not characterized by 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve.  38 C.F.R. § 4.124.

In reaching its initial award of a compensable disability 
evaluation, the RO considered the findings of the May 1994 VA 
examination, which indicated that complications from the 
veteran's renal failure and chronic dialysis included 
peripheral neuropathy with right foot drop.  Symptoms of pain 
and weakness in the right leg were attributed to aseptic 
necrosis of both hips, right greater than left.  It was noted 
at that time that he walked with a cane and experienced 
arthropathy of both hands.

The veteran filed his request for an increased rating in 
March 1998.  The pertinent medical evidence includes findings 
of the August 1995 VA examination, including the veteran's 
report of right foot drop since his 1976 renal transplant 
surgery.  He was currently experiencing mild foot drop and a 
lateral rotation of the ankle with walking.  Interpretation 
of his gait was complicated by his bilateral aseptic necrosis 
of the hips, which made his gait abnormal.  Lower extremity 
examination revealed a very mild decrease in strength of 
dorsiflexion of the right foot, being nearly normal, compared 
with normal left foot strength.  There were no sensory 
deficits of either extremity.  Deep tendon reflexes were 1+ 
above the knees and absent above the ankles.  A mild right 
foot drop was noted, of unknown etiology, that appeared to 
have started during the veteran's renal transplant surgery.

The September 1997 VA neurology record indicates the veteran 
had a four-year history of painful, recurrent dysesthesias.  
He complained of worsening dysthesias, since 1993, with 
intermittent bilateral hand pain, worse on the left since 
1980.  Standing on his feet for more than one hour caused 
bilateral pain in his arches.  On examination, peripheral 
pulses were intact, and the hands were cool to the touch and 
pink.  Neurological examination findings revealed mild 
weakness in the distribution of the medial and ulnar nerves, 
bilaterally, worse on the left.  Thumb abduction and finger 
extension were normal, bilaterally. Thumb opposition showed 
trace weakness in the left but seemed intact on the right.  
There was no true atrophy of the thenar or hypothenar 
eminence or the dorsal interosseus space.  Tone was normal, 
within restricted range of motion of the shoulders, wrists, 
and hands.   There was moderate weakness in both iliopsoas 
muscles, bilaterally.  The veteran was able to stand up with 
mild assistance and ambulate unsteadily, but independently.

The clinical assessment included sensory motor uremic 
polyneuropathy, with presumed amyloid deposition from 
hemodialysis and associated amyloid neuropathy.  Bilateral 
medial mononeuropathies, left worse than right, were noted on 
the October 1997 VA nerve conduction study.  VA authorized a 
scooter and, when seen by the VA neurologist in November 
1997, it was noted that his right lower extremity was 
chronically externally turned out.  The veteran had amyloid 
neuropathy, and the assessment was uremic polyneuropathy with 
presumed amyloid deposition from hemodialysis and associated 
amyloid neuropathy.

While, in 1995, the VA physician diagnosed peripheral 
neuropathy with right foot drop due to renal disease, 
manifested by mild foot drop and lateral rotation of the 
ankle with some abnormal walking, the veteran's diagnosis was 
complicated by bilateral aseptic necrosis.  Although the more 
recent VA medical findings for the two years prior to his 
death described hand weakness and bilateral pain, peripheral 
pulses were intact and his hands were cool and pink.  
Moderate weakness of the bilateral iliopsoas muscles and 
weakness and 5- weakness in the extensor hallucis longus, 
bilaterally, were noted.  However, the pertinent assessment 
was sensory motor uremic polyneuropathy with presumed amyloid 
deposition from hemodialysis and associated amyloid 
neuropathy for which service connection was not in effect at 
the time of the veteran's death.  Moreover, granting separate 
ratings for the same residuals would constitute pyramiding, 
under 38 C.F.R. § 4.14.

However, there is no medical evidence of more than mild 
impairment attributed to the service-connected peripheral 
neuropathy with right foot drop.  The preponderance of 
evidence is against the claim for a rating in excess of 10 
percent for peripheral neuropathy with right foot drop due to 
end-stage renal failure, for purposes of accrued benefits.  
Therefore, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.

6.  Increased ratings for arthropathy of the hands

The veteran's arthropathy is rated as analogous to paralysis 
of the lower radicular group.  38 C.F.R. §§ 4.20, 4.124a, DC 
8512, under which ratings for paralysis of the lower 
radicular group include the intrinsic muscles of the hand as 
well as the flexors of the wrist and fingers and under that 
code; evaluations are based upon either complete or 
incomplete paralysis, described above. 

At the time of his death, the veteran's left (minor) hand was 
evaluated as 40 percent disabling and his right (major) hand 
was rated at 50 percent.  Under these criteria, mild 
incomplete paralysis of either upper extremity will be rated 
as 20 percent disabling.  Id.  Moderate incomplete paralysis 
will be rated as 40 percent disabling in the major upper 
extremity.  Id.  Severe incomplete paralysis of the lower 
radicular group of peripheral nerves will be rated as 40 
percent disabling in the minor upper extremity and 50 percent 
disabling in the major upper extremity.  Id.  Complete 
paralysis of the lower radicular nerve group of the minor 
extremity, with all intrinsic muscles of the hand, and some 
or all of the flexors of the wrist and fingers, paralyzed 
(substantial loss of use of hand) warrants a 60 percent 
evaluation for the minor extremity and a 70 percent 
evaluation for the major extremity.  Id.

The medical evidence of record indicates that, in February 
1994, Dr. S. said the veteran had chronic and severe 
arthropathy that markedly reduced his ability to use his 
hands.  In May 1994, the VA examiner said that the veteran 
had chronic and severe renal arthropathy that caused joints 
to become diffusely swollen and affected his hands.  It was 
noted at that time that the veteran was unable to make a 
complete fist and perform any fine motor skills.  Objective 
findings revealed that muscle tone was very decreased in both 
hands, joints were diffusely swollen, and range of motion for 
both flexion and extension of the fingers and wrists was 
dramatically reduced.  A 50 percent rating was assigned for 
the right hand, and a 40 percent rating for the left hand, 
effective from May 19, 1994, the date of the VA examination.

The Board has considered the evidence of record and the 
applicable law, and concludes that the veteran's disabilities 
effectively resulted in loss of use of his left (minor) and 
right (major) hands and warrant the maximum ratings possible 
under the applicable rating criteria, for the purposes of 
accrued benefits.  The September 1997 through February 1998 
VA medical records reflect the veteran's complaints of 
gradually worsening dysthesias since 1993, with weakened 
handgrip.  He had dramatic thickening of the connective 
tissue and a taught skin with waxy feel to both hands and 
wrists.  There were some mild contractures of both hands.  He 
was able to come only halfway closed in forming a fist in 
either hand.  There was mild weakness in the distribution of 
the median and ulnar nerves, bilaterally, worse on the left.  
Thumb abduction and finger extension was 5- bilaterally.  
Thumb opposition showed trace weakness in the left, but 
seemed intact on the right, and there was no true atrophy of 
the thenar or hypothenar eminence or the dorsal interosseus 
space.  

Further, the October 1997 nerve conduction studies included 
an impression of bilateral median mononeuropathies, left 
worse than right such that exact localization could not be 
determined, but suggestive that it was at the wrist.  The 
right median neuropathy findings were consistent with a 
clinical diagnosis of moderately severe carpal tunnel 
syndrome.  In the November 1997 VA records, it was noted that 
the veteran was seen for followup of bilateral carpal tunnel 
disease and bilateral ulnar sensory neuropathy, mild, 
presumably due to a woody edema in the wrists and hands 
secondary to amyloid neuropathy.  In February 1998, a VA 
rheumatologist reported the veteran's complaints of joint 
pain with active and passive range of motion, and a physician 
stated that the veteran was, essentially, unable to use his 
hands.

Given the examiners' findings, which specifically reported 
loss of use of the hands, and notwithstanding that some 
pertinent symptomatology was attributed to non-service-
connected bilateral carpal tunnel syndrome, the Board 
concludes, with resolution of the benefit of the doubt in the 
appellant's favor, that a 60 percent rating for the veteran's 
left hand arthropathy, and a 70 percent rating for the right 
hand arthropathy, is warranted under Diagnostic Code 8512, 
for the purposes of accrued benefits.  This is the maximum 
rating allowed for the veteran's disability under the 
applicable regulation and rating criteria.  38 U.S.C.A. 
§§ 1155, 5107, 5121; 38 C.F.R. §§ 3.102, 3.1000, 4.68, 4.69, 
4.124a, DC 8512.  

Finally, the Board observes that the decision in this case 
involves the interpretation of documents that were of record 
before the accrued benefits claim was filed, and is based 
upon the record as it existed at the date of the veteran's 
death, in June 1998.  The case turns on the application of 
the law to a set of "procedural" facts over which there can 
be no essential dispute.  Rather, the appellant has attempted 
to step into the shoes of the veteran and maintain that she 
is entitled to accrued benefits because the veteran himself 
was entitled to the claimed earlier effective dates at the 
time of this death.  However, as made plain above, accrued 
benefits are a different entitlement from the compensation to 
which a veteran was entitled during his lifetime.  


ORDER

An effective date earlier than October 15, 1979, for service 
connection for end-stage renal dialysis secondary to end-
stage glomerulonephritis, for purposes of accrued benefits, 
is denied.

An effective date earlier than November 27, 1989, for service 
connection for arthropathy of the left and right hands 
secondary to end-stage renal disease, for purposes of accrued 
benefits, is denied.

An effective date earlier than October 15, 1979, for service 
connection for necrosis of the right and left hips secondary 
to end-stage renal disease, for purposes of accrued benefits, 
is denied.

An effective date earlier than September 15, 1992, for 
service connection for bilateral cataracts, for purposes of 
accrued benefits, is denied.

An effective date earlier than May 19, 1994, for service 
connection for osteoporosis of the ribs and toes secondary to 
end-stage renal disease, for purposes of accrued benefits, is 
denied.

An effective date earlier than May 19, 1994, for service 
connection for peripheral neuropathy with right foot drop 
secondary to end-stage renal disease, for purposes of accrued 
benefits, is denied.

An effective date earlier than June 18, 1989, for service 
connection for peritonitis secondary to end-stage renal 
disease, for purposes of accrued benefits, is denied.

An effective date earlier than May 19, 1994, for service 
connection for hypothyroidism with orthostatic hypertension, 
for purposes of accrued benefits, is denied.

Service connection for bilateral carpal tunnel syndrome, for 
purposes of accrued benefits, is denied.

A rating in excess of 10 percent for necrosis of the left 
hip, for purposes of accrued benefits, is denied.

A rating in excess of 40 percent for necrosis of the right 
hip from May 19, 1994, for purposes of accrued benefits, is 
denied.

A 10 percent rating for peritonitis, for purposes of accrued 
benefits, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An increased (compensable) rating for hypothyroidism with 
orthostatic hypotension is denied, for purposes of accrued 
benefits, is denied.

A rating in excess of 10 percent for osteoporosis of the ribs 
and toes, for purposes of accrued benefits, is denied.

A rating in excess of 10 percent for peripheral neuropathy 
with right foot drop, for purposes of accrued benefits, is 
denied.

A 70 percent evaluation for arthropathy of the right hand, 
for purposes of accrued benefits, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A 60 percent evaluation for arthropathy of left hand, for 
purposes of accrued benefits, is granted, subject to the laws 
and regulations governing the award of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

